Exhibit 10.1

ROYAL BANK OF CANADA

200 Vesey Street

New York, New York 10281

September 19, 2016

Tessera Technologies, Inc.

3025 Orchard Parkway

San Jose, CA 95134

Attention: Robert Andersen

Project Arizona

Commitment Letter

Ladies and Gentlemen:

Tessera Technologies, Inc. (“you” or the “Parent”) has advised Royal Bank of
Canada (“Royal Bank”) and RBC Capital Markets1 (“RBCCM” and, together with Royal
Bank and any Additional Arrangers appointed pursuant to paragraph 1 below, the
“Commitment Parties”, “we” or “us”) that you intend to acquire (the
“Acquisition”) an entity identified to us as “Derby” (“Derby” or the “Target”;
the Target collectively with its subsidiaries, the “Acquired Business”). The
Acquisition will be effected through (i) the merger of a newly formed wholly
owned indirect subsidiary of the Parent (“Merger Sub 1”), which such Merger Sub
1 will be wholly owned directly by a newly formed wholly owned direct subsidiary
of the Parent (the “Borrower”), with and into the Target, with the Target
surviving such merger and (ii) the merger of a newly formed wholly owned
indirect subsidiary of the Parent (“Merger Sub 2”), which such Merger Sub 2 will
be wholly owned directly by the Borrower, with and into the Parent, with the
Parent surviving such merger. In connection with the Acquisition, existing
indebtedness of the Acquired Business under that certain Credit Agreement, dated
as of October 1, 2015, among the Target, the lenders party thereto and Wells
Fargo Bank, National Association, as administrative agent (as amended from time
to time, the “Target Credit Agreement”), will be repaid in full, all commitments
thereunder will be terminated and the security interests with respect thereto
(if any) will be released (the “Refinancing”). The Parent, the Acquired Business
and their respective subsidiaries are sometimes collectively referred to herein
as the “Companies”.

You have also advised us that in connection with the Acquisition, the Borrower
intends to incur $600,000,000 aggregate principal amount of senior secured term
B loans (the “Term B Loan Facility”). The Acquisition, the Refinancing, the
entering into and initial funding of the Term B Loan Facility and all related
transactions are hereinafter collectively referred to as the “Transaction”. The
date of the consummation of the Acquisition and the funding of the Term B Loan
Facility is referred to herein as the “Closing Date”.

 

 

1  RBC Capital Markets is a brand name for the capital markets business of Royal
Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

1. Commitments. In connection with the foregoing, (a) Royal Bank is pleased to
advise you of its commitment to provide 100% of the principal amount of the Term
B Loan Facility (in such capacity, together with any Additional Arrangers
appointed as described below, the “Initial Lenders”), subject only to the
conditions set forth in paragraph 5 hereto; and (b) RBCCM is pleased to advise
you of its willingness, and you hereby engage RBCCM, to act as a joint lead
arranger and a joint bookrunning manager (in such capacities, together with any
Additional Arrangers appointed as described below, the “Lead Arrangers”) for the
Term B Loan Facility, and in connection therewith to form a syndicate of lenders
for the Term B Loan Facility (collectively, the “Lenders”), in consultation with
you and reasonably acceptable to you. It is understood and agreed that (x) Royal
Bank and RBCCM shall have “top left” placement in any listing of the Lead
Arrangers and (y) Royal Bank shall act as administrative agent for the Term B
Loan Facility (in such capacity, the “Administrative Agent”). Notwithstanding
anything to the contrary contained herein, the commitments of the Initial
Lenders with respect to the funding of the Term B Loan Facility will be subject
only to the satisfaction (or waiver by the Initial Lenders) of the conditions
precedent set forth in paragraph 5 hereof. All capitalized terms used and not
otherwise defined herein shall have the same meanings as specified therefor in
Annexes I and II hereto (the “Summary of Terms”).

Except as set forth below, you agree that no other agents, co-agents, arrangers
or bookrunners will be appointed, no other titles will be awarded and no
compensation (other than compensation expressly contemplated by this Commitment
Letter and the Fee Letter and the administrative agent fee letter between you
and Royal Bank dated the date hereof (the “Administrative Agent Fee Letter”)
referred to below) will be paid to any Lender in respect of the Term B Loan
Facility unless you and we shall so agree; provided that you may, on or prior to
the date which is 15 business days after the date of your acceptance of this
Commitment Letter, appoint up to three additional joint bookrunners, arrangers,
agents, co-agents, managers or co-managers (the “Additional Arrangers”) for the
Term B Loan Facility, and award such Additional Arrangers titles in a manner and
with economics set forth in the immediately succeeding proviso (it being
understood that, to the extent you appoint any Additional Arranger or confer
other titles in respect of the Term B Loan Facility, then, notwithstanding
anything in paragraph 2 to the contrary, the commitments of the Initial Lenders
in respect of the Term B Loan Facility, in each case pursuant to and in
accordance with this proviso, will be permanently reduced by the amount of the
commitments of such appointed entities (or their relevant affiliates) in respect
of the Term B Loan Facility, with such reduction allocated to reduce the
commitments of the Initial Lenders in respect of the Term B Loan Facility at
such time (excluding any Initial Lender that becomes a party hereto pursuant to
this proviso) on a pro rata basis according to the respective amounts of their
commitments, upon the execution by such Additional Arranger (and any relevant
affiliate) of customary joinder documentation and, thereafter, each such
Additional Arranger (and any relevant affiliate) shall constitute a “Commitment
Party” and/or “Lead Arranger” hereunder and it or its relevant affiliate
providing such commitment shall constitute an “Initial Lender” hereunder);
provided, further, that, in connection with the appointment of any Additional
Arranger in accordance with the immediately preceding proviso, (a) the aggregate
economics payable to all such Additional Arrangers (or any relevant affiliate
thereof) in respect of the Term B Loan Facility shall not exceed 35% of the
total underwriting economics payable to the Commitment Parties in respect of the
Term B Loan Facility pursuant to the Fee Letter (exclusive of any fees payable
to the Administrative Agent in its capacity as such), (b) no Additional Arranger
(or its relevant affiliates) shall receive a greater percentage of the economics
in respect of the Term B Loan Facility than Royal Bank and (c) each Additional
Arranger (or its relevant affiliates) shall assume a proportion of the
commitments with respect to the Term B Loan Facility that is equal to the
proportion of the economics allocated to such Additional Arranger pursuant to
customary joinder documentation executed by such Additional Arranger (and any
relevant affiliate).

 

-2-



--------------------------------------------------------------------------------

2. Syndication. The Lead Arrangers intend to commence syndication of the Term B
Loan Facility promptly after your acceptance of the terms of this Commitment
Letter and the Fee Letter (as hereinafter defined); provided that we agree not
to syndicate our commitments to certain banks, financial institutions and other
institutional lenders and any competitors (or Known Affiliates (as defined
below) of competitors) of the Companies, in each case, that have been specified
to us by you in writing prior to the date hereof (collectively, “Disqualified
Lenders”); provided, further, that you, upon reasonable notice to us after the
date hereof and prior to the launch of general syndication (or to the
Administrative Agent after the Closing Date), shall be permitted to supplement
in writing the list of persons that are Disqualified Lenders to the extent such
supplemented person is or becomes a competitor or a Known Affiliate of a
competitor of the Companies, which supplement shall be in the form of a list
provided to us (or the Administrative Agent) and become effective upon delivery
to us (or the Administrative Agent), but which supplement shall not apply
retroactively to disqualify any parties that have previously acquired an
assignment in the loans under the Term B Loan Facility. As used herein, “Known
Affiliates” of any person means, as to such person, known affiliates readily
identifiable by name, but excluding any affiliate that is a bona fide debt fund
or investment vehicle that is primarily engaged in, or that advises funds or
other investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds or similar extensions of credit
or securities in the ordinary course and with respect to which the Disqualified
Lender does not, directly or indirectly, possess the power to direct or cause
the direction of the investment policies of such entity. Without limiting your
obligations to assist with syndication efforts as set forth herein, it is
understood that the Initial Lenders’ commitments hereunder are not conditioned
upon the syndication of, or receipt of commitments or participations in respect
of, the Term B Loan Facility and in no event shall the commencement or
successful completion of syndication of the Term B Loan Facility constitute a
condition to the availability of the Term B Loan Facility on the Closing Date.
You agree, until the Syndication Date (as hereinafter defined), to actively
assist, and, to the extent practical and appropriate and not in contravention of
the Acquisition Agreement, to use your commercially reasonable efforts to cause
the Acquired Business to actively assist, the Lead Arrangers in achieving a
syndication of the Term B Loan Facility that is reasonably satisfactory to the
Lead Arrangers and you; provided that, notwithstanding each Lead Arranger’s
right to syndicate the Term B Loan Facility and receive commitments with respect
thereto, it is agreed that (i) syndication of, or receipt of commitments or
participations in respect of, all or any portion of an Initial Lender’s
commitments hereunder prior to the date of the consummation of the Acquisition
and the date of the funding under the Term B Loan Facility shall not be a
condition to such Initial Lender’s commitments and (ii) (a) except as you in
your sole discretion may otherwise agree in writing, no Initial Lender shall be
relieved, released or novated from its obligations hereunder (including its
obligation to fund the Term B Loan Facility on the Closing Date) in connection
with any syndication, assignment or participation of the Term B Loan Facility,
including its commitments in respect thereof, until after the funding of the
Term B Loan Facility has occurred; (b) no assignment or novation shall become
effective with respect to all or any portion of any Initial Lender’s commitments
in respect of the Term B Loan Facility until after the funding of the Term B
Loan Facility; and (c) each Initial Lender shall retain exclusive control over
all rights and obligations with respect to its commitments in respect of the
Term B Loan Facility, including all rights with respect to consents,
modifications, supplements, waivers and amendments, until the Closing Date has
occurred and the funding under the Term B Loan Facility has been made. Such
assistance shall include (a) your providing and (subject to customary
non-reliance agreements) causing your advisors to provide, and, to the extent
not in contravention of the Acquisition Agreement, using your commercially
reasonable efforts to cause the Acquired Business, its subsidiaries and its
advisors to provide, the Lead Arrangers upon request with all customary and
reasonably available information reasonably deemed necessary by the Lead
Arrangers to complete such syndication, including, but not limited to, customary
and reasonably available information relating to the Transaction as may be
reasonably requested by us (including the Projections (as hereinafter defined);
(b) your assistance in the preparation of a customary information memorandum
with respect to the Term B Loan Facility (an “Information Memorandum”) and other
customary materials to be used in connection with the syndication of the Term B
Loan Facility (collectively with the Summary of Terms and any additional summary
of terms prepared for distribution to Lenders, the “Information Materials”);
(c) your using your commercially reasonable efforts to make your appropriate
management available to participate in the marketing of the Term B Loan Facility
at mutually agreed upon times and locations following the completion of the
Information Memorandum; (d) your using commercially reasonable efforts to ensure
that the syndication efforts of the Lead Arrangers benefit from your existing
lending relationships, if any, and, to the extent practical and appropriate and
not in contravention of the Acquisition Agreement, the existing banking
relationships of the Acquired Business; (e) your using commercially reasonable
efforts to obtain, prior to the launch of syndication of the Term B Loan
Facility, monitored public corporate credit or family ratings (but not any
specific rating) for the Borrower after giving effect to the Transaction and
ratings of the Term B Loan Facility from Moody’s Investors Service, Inc.
(“Moody’s”) and Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business (“S&P”) (collectively, the “Ratings”); (f) until
the later of the Syndication Date and the Closing Date, your ensuring, and with
respect to the Acquired Business, using your commercially reasonable efforts to
ensure, to the extent not in contravention of the Acquisition Agreement, that
none of the Companies shall syndicate or issue, attempt to syndicate or issue,
or announce or authorize the announcement of the syndication or issuance of, any
debt securities or credit facilities of the Companies (other than the Term B
Loan Facility), in each case, that would materially and adversely affect the
primary syndication of the Term B Loan Facility without the prior written
consent (not to be unreasonably withheld) of the Lead Arrangers (it being
understood that borrowings under the existing revolving credit facility of the
Target, ordinary course capital lease, purchase money and equipment financings
of any of the Companies and other indebtedness permitted to be outstanding or
issued under the Acquisition Agreement shall be permitted); and (f) your making
appropriate officers of you, and, to the extent practical and appropriate and
not in contravention of the Acquisition Agreement, using your commercially
reasonable efforts to make the appropriate officers of the Acquired Business,
available from time to time upon reasonable advance notice to attend and make
presentations regarding the business and prospects of the Companies and the
Transaction at a reasonable number of meetings of prospective Lenders at
mutually agreed upon times and locations. Notwithstanding anything to the
contrary contained in this Commitment Letter or the Fee Letter or any other
letter agreement or undertaking concerning the financing of the Transaction to
the contrary, neither the obtaining of the Ratings referenced above nor the
compliance with any of the other provisions set forth in clauses (a) through
(f) above or any other provision of this paragraph shall constitute a condition
to the commitments hereunder or the funding of the Term B Loan Facility on the
Closing Date.

 

-3-



--------------------------------------------------------------------------------

It is understood and agreed that the Lead Arrangers will manage and control all
aspects of the syndication of the Term B Loan Facility in consultation with you,
including any titles offered to prospective Lenders (subject to your consent
rights set forth herein and your rights of appointment set forth in paragraph 1
and excluding Disqualified Lenders), when commitments will be accepted and the
final allocations of the commitments among the Lenders and the amount and
distribution of the fees among the Lenders. It is further understood that the
Initial Lenders’ commitments hereunder are not conditioned upon the syndication
of, or receipt of commitments in respect of, the Term B Loan Facility and in no
event shall the commencement of successful completion of syndication of the Term
B Loan Facility constitute a condition to availability of the Term B Loan
Facility on the Closing Date.

3. Information Requirements. You hereby represent and warrant (with respect to
Information relating to the Acquired Business, to your knowledge) that (a) all
written factual information, other than Projections (as defined below), budgets,
estimates and other forward-looking information or information of a general
economic or industry nature, that has been or is hereafter made available to the
Lead Arrangers or any of the Lenders by or on behalf of you or any of your
representatives in connection with any aspect of the Transaction (including such
information, to your knowledge, relating to the Acquired Business) (the
“Information”) is and will be correct when taken as a whole, in all material
respects, and does not and will not, taken as a whole, contain any untrue
statement of a fact or omit to state a fact necessary to make the statements
contained therein, in the light of the circumstances under which they were made,
not materially misleading (in each case, after giving effect to all supplements
and updates with respect thereto) and (b) all financial projections concerning
the Companies that have been or are hereafter made available to the Lead
Arrangers or any of the Lenders by or on behalf of you or any of your
representatives (the “Projections”) (to your knowledge, in the case of
Projections provided by the Acquired Business) have been or will be prepared in
good faith based upon assumptions believed by you to be reasonable at the time
provided (it being understood and agreed that the Projections are as to future
events and are not to be viewed as facts or a guarantee of performance or
achievement, that the Projections are subject to significant uncertainties and
contingencies, many of which are beyond your control, and that actual results
may differ from the Projections and such differences may be material). You agree
that if at any time prior to the later of (a) the earlier of (i) the date on
which a Successful Syndication (as defined in the Fee Letter) is achieved and
(ii) 45 days following the Closing Date (the earlier of such dates, the
“Syndication Date”) and (b) the Closing Date, any of the representations in the
preceding sentence would be incorrect in any material respect if the Information
and Projections were being furnished, and such representations were being made,
at such time, then you will promptly supplement, or cause to be supplemented (or
in the case of Information or Projections relating to the Acquired Business, you
will promptly notify the Lead Arrangers upon becoming aware that any such
Information or Projections are incorrect in any material respect and, to the
extent not in contravention of the Acquisition Agreement, will use commercially
reasonable efforts to supplement), the Information and Projections so that such
representations (to your knowledge, in the case of the Acquired Business) will
be correct in all material respects at such time, it being understood in each
case that such supplementation shall cure any breach of such representation and
warranty. In issuing this commitment and in arranging and syndicating the Term B
Loan Facility, the Commitment Parties are and will be using and relying on the
Information and the Projections without independent verification thereof. For
the avoidance of doubt, nothing in this paragraph will constitute a condition to
the availability of the Term B Loan Facility on the Closing Date.

 

-4-



--------------------------------------------------------------------------------

You acknowledge that (a) the Lead Arrangers on your behalf will make available,
on a confidential basis, Information Materials to the proposed syndicate of
Lenders by posting the Information Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain prospective Lenders (such
Lenders, “Public Lenders”; all other Lenders, “Private Lenders”) may have
personnel that do not wish to receive material non-public information (within
the meaning of the United States federal securities laws, “MNPI”) with respect
to the Companies or the respective securities of any of the Companies, and who
may be engaged in investment and other market-related activities with respect to
such entities’ securities. If requested, you will assist the Lead Arrangers in
preparing an additional version of the Information Materials not containing MNPI
(the “Public Information Materials”) to be distributed to prospective Public
Lenders.

Before distribution of any Information Materials (a) to prospective Private
Lenders, you shall provide the Lead Arrangers with a customary letter
authorizing the dissemination of the Information Materials; and (b) to
prospective Public Lenders, you shall provide the Lead Arrangers with a
customary letter authorizing the dissemination of the Public Information
Materials and confirming the absence of MNPI therefrom and, in each case, which
exculpate the Companies and us and our affiliates with respect to any liability
related to the use of the contents of the Information Materials or related
marketing materials by the recipients thereof. In addition, you hereby agree
that (x) you will use commercially reasonable efforts to identify (and, at the
reasonable request of the Lead Arrangers or the Administrative Agent (or its
affiliates), shall identify) that portion of the Information Materials that may
be distributed to the Public Lenders by clearly and conspicuously marking the
same as “PUBLIC”; (y) all Information Materials marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public
Investor”; and (z) the Lead Arrangers and the Administrative Agent (and its
affiliates) shall be entitled to treat any Information Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.”

You agree that, subject to the confidentiality and other provisions of this
Commitment Letter, the Lead Arrangers and the Administrative Agent (and its
affiliates) on your behalf may distribute the following documents to all
prospective Lenders, unless you advise the Lead Arrangers and Administrative
Agent in writing (including by email) within a reasonable time prior to their
intended distributions that such material should only be distributed to
prospective Private Lenders (provided that such materials have been provided to
you and your counsel for review a reasonable period of time prior thereto):
(a) administrative materials for prospective Lenders such as lender meeting
invitations and funding and closing memoranda, (b) notifications of changes to
the terms of the Term B Loan Facility and (c) drafts approved in writing by you
and the Administrative Agent (or its affiliates) and final versions of
definitive documents with respect to the Term B Loan Facility. If you advise the
Lead Arrangers and the Administrative Agent that any of the foregoing items
should be distributed only to Private Lenders, then the Lead Arrangers and the
Administrative Agent will not distribute such materials to Public Lenders
without your prior consent. You agree that Information Materials made available
to prospective Public Lenders in accordance with this Commitment Letter shall
not contain MNPI.

 

-5-



--------------------------------------------------------------------------------

4. Fees and Indemnities.

(a) If the Closing Date occurs, you agree to reimburse the Commitment Parties
upon receipt of a reasonably detailed invoice therefor for all reasonable and
documented out-of-pocket fees and expenses (in the case of fees and expenses of
counsel, limited to the reasonable and documented out-of-pocket fees,
disbursements and other out-of-pocket expenses of (x) one firm of lead counsel
to the Commitment Parties (it being understood and agreed that Paul Hastings LLP
shall act as counsel to the Commitment Parties) and (y) one firm of local
counsel in each relevant jurisdiction reasonably retained by the Administrative
Agent) incurred in connection with the Term B Loan Facility, the syndication
thereof, the preparation of the Credit Documentation (as defined below) therefor
and the other transactions contemplated hereby. You agree to pay (or cause to be
paid) the fees set forth in the separate fee letter addressed to you dated the
date hereof from the Commitment Parties (the “Fee Letter”), if and to the extent
payable.

(b) You also agree to indemnify and hold harmless each of the Commitment
Parties, each other Lender and each of their affiliates, successors and assigns
and their respective partners, officers, directors, employees, trustees, agents,
advisors, controlling persons and other representatives involved in the
Transaction (each, an “Indemnified Party”) from and against (and will reimburse
each Indemnified Party within 30 days following written demand (accompanied by
reasonable back-up therefor)) any and all claims, damages, losses, liabilities
and reasonable and documented out-of-pocket expenses (including, without
limitation, the reasonable and documented fees, disbursements and other charges
of one firm of counsel for all such Indemnified Parties, taken as a whole and,
if necessary, by a single firm of local counsel in each appropriate jurisdiction
(which may include a single firm of special counsel acting in multiple
jurisdictions) for all such Indemnified Parties, taken as a whole (and, in the
case of a conflict of interest where the Indemnified Party affected by such
conflict notifies you of the existence of such conflict and thereafter retains
its own counsel, by another firm of counsel for all such affected Indemnified
Parties)) that may be incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) (a) any
aspect of the Transaction or any of the other transactions contemplated hereby
or (b) the Term B Loan Facility, or any use made or proposed to be made with the
proceeds thereof, in each case, except to the extent such claim, damage, loss,
liability or expense (A) is found in a final non-appealable judgment by a court
of competent jurisdiction to have resulted from such Indemnified Party’s (or any
of its affiliate’s or related party’s) gross negligence, bad faith or willful
misconduct, (B) arises from a breach of such Indemnified Party’s (or any of its
affiliate’s or related party’s) obligations hereunder (C) arises from a
proceeding by an Indemnified Party against an Indemnified Party (or any of their
respective affiliates or related parties) (other than an action involving
(i) conduct by you or any of your affiliates or (ii) against an arranger or
administrative agent in its capacity as such) or (D) resulted from any agreement
governing any settlement by such Indemnified Party that is effective without
your prior written consent (which consent shall not be unreasonably withheld).
In the case of any claim, litigation, investigation or proceeding (any of the
foregoing, a “Proceeding”) to which the indemnity in this paragraph applies,
such indemnity shall be effective whether or not such Proceeding is brought by
you, your equity holders or creditors or an Indemnified Party, whether or not an
Indemnified Party is otherwise a party thereto and whether or not any aspect of
the Transaction is consummated. It is agreed that none of you (or any of your
subsidiaries), the Target (or any of its subsidiaries) or any Indemnified Party
shall be liable for any indirect, special, punitive or consequential damages
(including, without limitation, any loss of profits, business or anticipated
savings) in connection with this Commitment Letter, the Fee Letter or with
respect to any activities related to the Term B Loan Facility, including the
preparation of this Commitment Letter, the Fee Letter and the Credit
Documentation. Notwithstanding any other provision of this Commitment Letter, no
Indemnified Party shall be liable for any damages arising from the use by others
of information or other materials obtained through electronic telecommunications
or other information transmission systems, other than for direct, actual damages
resulting from the gross negligence, bad faith or willful misconduct of such
Indemnified Party (or any of its affiliates or related parties) as determined by
a final non-appealable judgment of a court of competent jurisdiction. You shall
not, without the prior written consent of an Indemnified Party, such consent not
to be unreasonably withheld, effect any settlement of any pending or threatened
Proceeding against an Indemnified Party in respect of which indemnity could have
been sought hereunder by such Indemnified Party unless (i) such settlement
includes an unconditional release of such Indemnified Party from all liability
or claims that are the subject matter of such Proceeding and (ii) does not
include any statement as to any admission of liability. In case any Proceeding
is instituted involving any Indemnified Party for which indemnification is to be
sought hereunder by such Indemnified Party, then such Indemnified Party will
promptly notify you of the commencement of any Proceedings. You shall not be
liable for any settlement of any Proceeding affected without your written
consent (which consent shall not be unreasonably withheld).

 

-6-



--------------------------------------------------------------------------------

5. Conditions to Financing. The commitment of each Initial Lender with respect
to the funding of the Term B Loan Facility is subject solely to (a) the
satisfaction (or waiver by the Lead Arrangers) of each of the conditions set
forth in Annex II hereto and (b) the execution and delivery of customary
definitive credit documentation by the Borrower and the Guarantors with respect
to the Term B Loan Facility consistent with this Commitment Letter and the Fee
Letter and subject in all respects to the Funds Certain Provisions (as defined
below) and giving effect to the Documentation Standard (as defined in Annex I))
(the “Credit Documentation”) prior to, or substantially concurrent with, such
funding. There are no conditions (implied or otherwise) to the commitments
hereunder, and there will be no conditions (implied or otherwise) under the
Credit Documentation to the funding of the Term B Loan Facility on the Closing
Date, other than those that are expressly referred to in the immediately
preceding sentence.

Notwithstanding anything in this Commitment Letter, the Fee Letter, the Credit
Documentation or any other letter agreement or other undertaking concerning the
financing of the Transaction to the contrary, (a) the Credit Documentation shall
be in a form such that the terms thereof do not impair availability of the Term
B Loan Facility on the Closing Date if the conditions in this paragraph 5 shall
have been satisfied or waived by the Lead Arrangers (it being understood that to
the extent any security interest in Collateral (including the creation or
perfection of any security interest) (other than any Collateral the security
interest in which may be perfected by the filing of a UCC financing statement or
the delivery of certificates, if any, evidencing equity interests of any
material wholly-owned restricted domestic subsidiary of the Borrower and the
subsidiary Guarantors that is part of the Collateral (provided that any such
certificated equity interests with respect to subsidiaries of the Target will be
required to be delivered on the Closing Date only to the extent received from
the Target after your use of commercially reasonable efforts to obtain such
certificates)) is not perfected or provided on the Closing Date after your use
of commercially reasonable efforts to do so without undue burden or expense, the
provision and perfection of such Collateral and security interest shall not
constitute a condition precedent to the availability of the Term B Loan Facility
on the Closing Date but shall be required to be perfected not later than 90 days
(subject to extensions as may be agreed to by the Administrative Agent) after
the Closing Date pursuant to arrangements to be mutually agreed by the Borrower
and Administrative Agent), and (b) the only representations and warranties the
accuracy of which shall be a condition to the availability of the Term B Loan
Facility on the Closing Date shall be (x) such of the representations made by
the Target in the Acquisition Agreement as are material to the interests of the
Lenders, but only to the extent that you (or your affiliate) have the right
(taking into account any applicable notice and cure provisions) to terminate
your (and/or its) obligations under the Acquisition Agreement or decline to
consummate the Acquisition (in each case, in accordance with the terms thereof)
as a result of a breach of such representations in the Acquisition Agreement (to
such extent, the “Acquisition Agreement Representations”) and (y) the Specified
Representations (as defined below). “Specified Representations” shall mean the
representations and warranties of the Borrower and Target in the Credit
Documentation relating to: (i) (A) corporate status of the Borrower and the
Target and (B) corporate power and authority to enter into the Credit
Documentation by the Borrower and the Target, (ii) due authorization, execution,
delivery and enforceability of the Credit Documentation by the Borrower and the
Target, (iii) no conflicts of the Credit Documentation with charter documents of
the Borrower and the Target, (iv) compliance with Federal Reserve margin
regulations and the use of proceeds of borrowing under the Term B Loan Facility
on the Closing Date not violating OFAC, FCPA and the U.S.A. Patriot Act, (v) the
Investment Company Act, (vi) solvency of the Borrower and its subsidiaries on a
consolidated basis and on a pro forma basis for the Transaction (such
representations to be substantially identical to those set forth in the Solvency
Certificate attached as Annex III to the Commitment Letter (the “Solvency
Certificate”)), and (vii) subject to the limitations set forth in this
paragraph, the creation, validity and perfection of the security interests
granted in the Collateral. The provisions of this paragraph are referred to
herein as the “Funds Certain Provisions”.

 

-7-



--------------------------------------------------------------------------------

Each of the parties hereto agrees that each of this Commitment Letter and the
Fee Letter is a binding and enforceable agreement (subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization and other similar
laws relating to or affecting creditors’ rights generally and general principles
of equity (whether considered in a proceeding in equity or law)) with respect to
the subject matter contained herein, including an agreement to negotiate in good
faith the Credit Documentation by the parties hereto in a manner consistent with
this Commitment Letter and, to the extent applicable, the Fee Letter, it being
acknowledged and agreed that the funding of the Term B Loan Facility is subject
only to the conditions precedent as set forth in this paragraph 5. For clarity,
all terms referenced herein to being defined in the Credit Documentation shall
be defined in accordance with the Documentation Standard (unless otherwise
provided for herein).

6. Confidentiality and Other Obligations. This Commitment Letter and the Fee
Letter and the contents hereof and thereof are confidential and may not be
disclosed by you in whole or in part to any person or entity without the prior
written consent of the Commitment Parties (not to be unreasonably withheld,
conditioned or delayed) except (i) this Commitment Letter and the Fee Letter and
contents hereof and thereof may be disclosed (A) on a confidential basis to your
subsidiaries, directors, officers, employees, accountants, attorneys and other
representatives and professional advisors who need to know such information in
connection with the Transaction and are informed of the confidential nature of
such information, (B) pursuant to the order of any court or administrative
agency in any pending legal or administrative proceeding, or otherwise as
required by applicable law or stock exchange requirement or compulsory legal
process (in which case you agree to use commercially reasonable efforts to
inform the Commitment Parties promptly thereof prior to such disclosure to the
extent permitted by applicable law), and (C) on a confidential basis to the
affiliates, members, partners, stockholders, equity holders, controlling
persons, directors, officers, employees, accountants, attorneys and other
representatives and professional advisors of the Acquired Business; provided
that any such disclosure of the Fee Letter shall be subject to customary
redaction of the fees and the economic “market flex” provisions contained
therein (to the extent such “market flex” provisions do not affect the
conditionality or amount of the Term B Loan Facility), (ii) Annex I and the
existence of this Commitment Letter and the Fee Letter (but not the contents of
this Commitment Letter and the Fee Letter) may be disclosed to Moody’s, S&P and
any other rating agency on a confidential basis, (iii) the aggregate amount of
the fees (including upfront fees and original issue discount) payable under the
Fee Letter may be disclosed as part of generic disclosure regarding sources and
uses for closing of the Acquisition, projections, and pro forma information (but
without disclosing any specific fees, market flex or other economic terms set
forth therein), (iv) this Commitment Letter and the Fee Letter may be disclosed
on a confidential basis to your auditors or persons performing customary
accounting functions for customary accounting purposes, including accounting for
deferred financing costs, (v) to the directors, officers, attorneys and other
professional advisors of the Target on a confidential “need to know” basis in
connection with the Transaction; provided that any disclosure of the Fee Letter
and the contents thereof shall be redacted in a manner satisfactory to the
Commitment Parties, (vi) you may disclose this Commitment Letter (but not the
Fee Letter) and its contents in any information memorandum or syndication
distribution, as well as in any proxy statement or other public filing or other
marketing materials relating to the Acquisition or the Term B Loan Facility,
(vii) this Commitment Letter and the Fee Letter may be disclosed to a court,
tribunal or any other applicable administrative agency or judicial authority in
connection with the enforcement of your rights hereunder (in which case you
agree to inform the Commitment Parties promptly thereof prior to such disclosure
to the extent permitted by applicable law) and (viii) you may disclose this
Commitment Letter and the Fee Letter and the contents of each thereof to any
Additional Arranger in either case to the extent in contemplation of appointing
such person pursuant to paragraph 1 of this Commitment Letter and to any such
person’s affiliates and its and their respective officers, directors, employees,
agents, attorneys, accountants and other advisors, on a confidential basis.

 

-8-



--------------------------------------------------------------------------------

The Commitment Parties shall use all confidential information provided to them
by or on behalf of you hereunder solely for the purpose of providing the
services which are the subject of this Commitment Letter and otherwise in
connection with the Transaction and shall treat confidentially all such
information; provided, however, that nothing herein shall prevent any Commitment
Party from disclosing any such information (i) pursuant to the order of any
court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case such Commitment Party agrees to inform you promptly
thereof to the extent not prohibited by law, rule or regulation), (ii) upon the
request or demand of any regulatory (including self-regulatory) authority having
jurisdiction over such Commitment Party or any of its affiliates, (iii) to the
extent that such information becomes publicly available other than by reason of
disclosure in violation of this Commitment Letter, the Fee Letter or other
confidential obligation owed by such Commitment Party, (iv) to such Commitment
Party’s affiliates, employees, legal counsel, independent auditors and other
experts, professionals or agents who need to know such information in connection
with the Transaction and are informed of the confidential nature of such
information, (v) for purposes of establishing a “due diligence” defense
available under securities laws, (vi) to the extent that such information is
received by such Commitment Party from a third party that is not to such
Commitment Party’s knowledge subject to confidentiality obligations to you,
(vii) to the extent that such information is independently developed by such
Commitment Party, (viii) to potential Lenders, participants, assignees or any
direct or indirect contractual counterparties to any swap or derivative
transaction relating to the Borrower or the Borrower’s obligations under the
Term B Loan Facility (other than a Disqualified Lender), in each case, who agree
to be bound by the terms of this paragraph (or language not less restrictive
than this paragraph or as otherwise reasonably acceptable to the Borrower and
such Commitment Party, including as may be agreed in any confidential
information memorandum or other marketing material), (ix) to Moody’s and S&P and
to Bloomberg, LSTA and similar market data collectors with respect to the
syndicated lending industry; provided that such information is limited to Annex
I and is supplied only on a confidential basis, or (x) with your prior written
consent. This paragraph shall terminate on the earlier of (a) the initial
funding under the Term B Loan Facility and (b) the second anniversary of the
date of this Commitment Letter.

 

-9-



--------------------------------------------------------------------------------

You acknowledge that the Commitment Parties or their affiliates may be providing
financing or other services to parties whose interests may conflict with yours.
The Commitment Parties agree that they will not furnish confidential information
obtained from you to any of their other customers and will treat confidential
information relating to the Companies and their respective affiliates with the
same degree of care as they treat their own confidential information. The
Commitment Parties further advise you that they will not make available to you
confidential information that they have obtained or may obtain from any other
customer.

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (i) the Term B Loan Facility and any related arranging or
other services described in this Commitment Letter is an arm’s-length commercial
transaction between you and your affiliates, on the one hand, and the Commitment
Parties, on the other hand, (ii) the Commitment Parties have not provided any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby and you have consulted your own legal,
accounting, regulatory and tax advisors to the extent you have deemed
appropriate, (iii) you are capable of evaluating, and understand and accept, the
terms, risks and conditions of the transactions contemplated hereby, (iv) in
connection with the financing transactions contemplated hereby and the process
leading to such transactions, each of the Commitment Parties has been, is, and
will be acting solely as a principal and has not been, is not, and will not be
acting as an advisor, agent or fiduciary for you or any of your affiliates,
stockholders, creditors or employees or any other party, (v) the Commitment
Parties have not assumed and will not assume an advisory, agency or fiduciary
responsibility in your or your affiliates’ favor with respect to any of the
financing transactions contemplated hereby or the process leading thereto, and
the Commitment Parties have no obligation to you or your affiliates with respect
to the financing transactions contemplated hereby except those obligations
expressly set forth in this Commitment Letter, and (vi) the Commitment Parties
and their respective affiliates may be engaged in a broad range of transactions
that involve interests that differ from yours and those of your affiliates, and
the Commitment Parties have no obligation to disclose any of such interests to
you or your affiliates. To the fullest extent permitted by law and without
limiting the provisions of paragraph 4(b), you hereby waive and release any
claims that you may have against the Commitment Parties with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any financing transaction contemplated by this Commitment Letter.

The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “U.S.A. Patriot Act”), each of them is required to obtain, verify and
record information that identifies the Borrower and the Guarantors, which
information includes the name and address of such person and other information
that will allow the Commitment Parties, as applicable, to identify each such
person in accordance with the U.S.A. Patriot Act.

7. Survival of Obligations. The provisions of paragraphs 2, 3, 4, 6 and 8 shall
remain in full force and effect regardless of whether any Credit Documentation
shall be executed and delivered and notwithstanding the termination of this
Commitment Letter or any commitment or undertaking of the Commitment Parties
hereunder, provided that (i) the provisions of paragraphs 2 and 3 shall not
survive if all of the commitments and undertakings of the Commitment Parties are
terminated by any party hereto prior to the effectiveness of the Term B Loan
Facility and (ii) if the Term B Loan Facility close and the Credit Documentation
is executed and delivered, the provisions of paragraphs 2 and 3 shall survive
only until the Syndication Date and your obligations under this Commitment
Letter, other than your obligations in paragraphs 2 and 3, confidentiality of
the Fee Letter and paragraph 4 to the extent not addressed in the Credit
Documentation, shall automatically terminate and be superseded by the provisions
of the Credit Documentation upon the execution and delivery thereof, and you
shall automatically be released from all liability in connection therewith at
such time. You may terminate this Commitment Letter and/or the Initial Lenders’
commitments with respect to the Term B Loan Facility (or any portion thereof)
hereunder at any time subject to the provisions of the preceding sentence (any
such commitment termination shall reduce the commitments of each Initial Lender
on a pro rata basis based on their respective commitments to the Term B Loan
Facility as of the date hereof).

 

-10-



--------------------------------------------------------------------------------

8. Miscellaneous. This Commitment Letter and the Fee Letter may be executed in
multiple counterparts and by different parties hereto in separate counterparts,
all of which, taken together, shall be deemed an original. Delivery of an
executed counterpart of a signature page to this Commitment Letter or the Fee
Letter by telecopier, facsimile or other electronic transmission (e.g., a “pdf”
or “tiff”) shall be effective as delivery of a manually executed counterpart
thereof. Headings are for convenience of reference only and shall not affect the
construction of, or be taken into consideration when interpreting, this
Commitment Letter or the Fee Letter.

This Commitment Letter and the Fee Letter shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to conflict of
law principles that would result in the application of any other laws other than
the state of New York; provided that, notwithstanding the foregoing, it is
understood and agreed that (a) interpretation the definition of “Company
Material Adverse Effect” (as defined in Annex II) or the equivalent term under
the Acquisition Agreement and whether a Company Material Adverse Effect (or the
equivalent term) has occurred, (b) the determination of the accuracy of any
Acquisition Agreement Representation and whether as a result of any inaccuracy
thereof you have the right (taking into account any applicable cure provisions)
to terminate your obligations under the Acquisition Agreement or decline to
consummate the Acquisition and (c) the determination of whether the Acquisition
has been consummated in accordance with the terms of the Acquisition Agreement,
in each case shall be governed by, and construed in accordance with, the laws of
the State of Delaware, regardless of the laws that might otherwise govern under
applicable principles of conflicts of law thereof. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS COMMITMENT LETTER, THE FEE LETTER, THE TRANSACTION AND THE
OTHER TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY OR THE ACTIONS OF THE
COMMITMENT PARTIES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF. Each
party hereto hereby irrevocably and unconditionally submits to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in the Borough of Manhattan in New York City in respect of
any suit, action or proceeding arising out of or relating to the provisions of
this Commitment Letter, the Fee Letter, the Transaction and the other
transactions contemplated hereby and thereby and irrevocably agrees that all
claims in respect of any such suit, action or proceeding may be heard and
determined in any such court. The parties hereto agree that service of any
process, summons, notice or document by registered mail addressed to you shall
be effective service of process against you for any suit, action or proceeding
relating to any such dispute. Each party hereto waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of the venue of any such suit, action or proceedings brought in any
such court, and any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. A final judgment in
any such suit, action or proceeding brought in any such court may be enforced in
any other courts to whose jurisdiction the applicable party is or may be subject
by suit upon judgment.

 

-11-



--------------------------------------------------------------------------------

This Commitment Letter, together with the Fee Letter and the Administrative
Agent Fee Letter, embodies the entire agreement and understanding among the
parties hereto and your affiliates with respect to the Term B Loan Facility and
supersedes all prior agreements and understandings relating to the subject
matter hereof. No party has been authorized by the Commitment Parties to make
any oral or written statements that are inconsistent with this Commitment
Letter. Neither this Commitment Letter (including the attachments hereto) nor
the Fee Letter may be amended or any term or provision hereof or thereof waived
or modified except by an instrument in writing signed by each of the parties
hereto.

This Commitment Letter is intended to be solely for the benefit of the parties
hereto and the Borrower and is not intended to confer any benefits upon, or
create any rights in favor of, any person other than the parties hereto (and the
Indemnified Parties and the Borrower). This Commitment Letter and the
commitments hereunder shall not be assignable by any party hereto (other than
(i) by the Initial Lenders to any Additional Arranger pursuant to, and subject
to the provisions of, paragraph 1 and (ii) by you to the Borrower on the Closing
Date) without the prior written consent of each other party hereto (and any
attempted assignment without such consent shall be null and void); provided that
each Commitment Party may assign its commitment hereunder, in whole or in part,
to any of its affiliates or, subject to the provisions of this Commitment
Letter, to any Lender; provided further that, other than with respect to an
assignment to any Additional Arranger in compliance with paragraph 1, such
Commitment Party shall not be released from the portion of its commitment
hereunder so assigned to the extent such assignee fails to fund the portion of
the commitment assigned to it on the Closing Date notwithstanding the
satisfaction of the conditions to funding set forth herein.

Please indicate your acceptance of the terms of the Term B Loan Facility set
forth in this Commitment Letter and the Fee Letter by returning to the Lead
Arrangers executed counterparts of this Commitment Letter and the Fee Letter not
later than 11:59 p.m. (New York City time) on September 20, 2016, whereupon the
undertakings of the parties with respect to the Term B Loan Facility shall
become effective to the extent and in the manner provided hereby. This offer
shall terminate with respect to the Term B Loan Facility if not so accepted by
you at or prior to that time. Thereafter, all commitments and undertakings of
the Commitment Parties hereunder will expire, unless extended by us in our sole
discretion, on the earliest of (a) 11:59 p.m., New York City time, on
February 28, 2017, unless the Closing Date occurs on or prior thereto, (b) the
consummation of the Acquisition without the use of the Term B Loan Facility and
(c) the termination of the Acquisition Agreement by you in a signed writing in
accordance with its terms.

[The remainder of this page intentionally left blank.]

 

-12-



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours, ROYAL BANK OF CANADA By:  

/s/ James S. Wolfe

  Name:   James S. Wolfe   Title:  

Managing Director

Head of Global Leveraged Finance

 

Signature Page to Project Arizona Commitment Letter



--------------------------------------------------------------------------------

The provisions of this Commitment Letter are accepted and agreed to as of the
date first written above: TESSERA TECHNOLOGIES, INC. By:  

/s/ Thomas Lacey

  Name: Thomas Lacey   Title: Chief Executive Officer

 

Signature Page to Project Arizona Commitment Letter



--------------------------------------------------------------------------------

ANNEX I

SUMMARY OF TERMS AND CONDITIONS

$600,000,000 TERM B LOAN FACILITY

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex I is attached.

 

Borrower:   A newly formed Delaware corporation wholly owned by the Parent
immediately prior to the Acquisition and which shall, following the Acquisition,
be the direct owner of Parent and Target (as survivors of mergers contemplated
by the Acquisition Agreement) (the “Borrower”). Guarantors:   The obligations of
the Borrower under the Term B Loan Facility (as hereinafter defined) will be
guaranteed jointly and severally on a senior basis (the “Guarantees”) by each of
the Borrower’s wholly-owned material restricted U.S. subsidiaries (and
consistent with the principles set forth herein) (collectively, the
“Guarantors”); provided that Guarantors shall not include (i) unrestricted
subsidiaries, (ii) immaterial subsidiaries (to be defined in a mutually
acceptable manner), (iii) any subsidiary that is prohibited, but only so long as
such subsidiary would be prohibited, by applicable law, rule or regulation or by
any contractual obligation existing on the Closing Date or existing at the time
of acquisition thereof after the Closing Date (so long as such prohibition did
not arise as part of such acquisition), in each case, from guaranteeing the Term
B Loan Facility or which would require governmental (including regulatory)
consent, approval, license or authorization to provide a Guarantee unless such
consent, approval, license or authorization has been received (but without
obligation to seek the same), (iv) any direct or indirect subsidiary of a
“controlled foreign corporation” within the meaning of Section 957 of the
Internal Revenue Code of 1986, as amended (a “CFC”), (v) any CFC, (vi) any
domestic subsidiary with no material assets other than equity interests
(including, for this purpose, any debt or other instrument treated as equity for
U.S. federal income tax purposes) of one or more foreign subsidiaries that are
CFCs (a “Disregarded Domestic Person”), (vii) not-for-profit subsidiaries,
(viii) any other subsidiary with respect to which the Borrower (in consultation
with the Administrative Agent) has reasonably determined that the material
adverse tax consequences of providing a guarantee shall be excessive relation to
of the benefits to be obtained by the Lenders therefrom, and (ix) special
purpose entities. In addition, the Credit Documentation will contain carve outs
for “non-ECP Guarantors”, consistent with the LSTA provisions. All guarantees
will be guarantees of payment and not of collection.   Notwithstanding the
foregoing, additional subsidiaries may be excluded from the guarantee
requirements in circumstances where the Borrower and the Administrative Agent
reasonably agree that the cost of providing such a guarantee is excessive in
relation to the value afforded thereby.

 

Annex I-1



--------------------------------------------------------------------------------

Administrative and Collateral Agent:   Royal Bank will act as sole and exclusive
administrative and collateral agent for the Lenders (the “Administrative
Agent”). Joint Lead Arrangers and Joint Bookrunners:   RBCCM and any Additional
Arrangers appointed in accordance with paragraph 1 of the Commitment Letter will
act as joint lead arrangers and joint bookrunners for the Term B Loan Facility
(in such capacities, the “Lead Arrangers”). Lenders:   Banks, financial
institutions and institutional lenders selected by the Lead Arrangers in
consultation with and reasonably acceptable to the Borrower and excluding any
Disqualified Lenders and, after the funding of the Term B Loan Facility on the
Closing Date, subject to the restrictions set forth in the Assignments and
Participations section below (the “Lenders”). Term B Loan Facility:   A senior
secured first lien term loan B facility (the “Term B Loan Facility”) in an
aggregate principal amount of $600,000,000. Purpose:   The proceeds of the
borrowings under the Term B Loan Facility, together with cash on the balance
sheet of the Companies, shall be used (i) to finance the Acquisition and the
Refinancing and (ii) to pay fees and expenses incurred in connection therewith.
Availability:   The Term B Loan Facility will be available in a single drawing
on the Closing Date. Amounts borrowed under the Term B Loan Facility that are
repaid or prepaid may not be reborrowed. Interest Rates:   The interest rates
per annum applicable to the Term B Loan Facility will be, at the option of the
Borrower, (i) LIBOR plus the Applicable Margin (as hereinafter defined) or
(ii) the Base Rate plus the Applicable Margin. The Applicable Margin means 3.00%
per annum, in the case of LIBOR advances, and 2.00% per annum, in the case of
Base Rate advances.   The Borrower may select interest periods of one, two,
three or six months (and, if agreed to by all applicable Lenders, a period
shorter than one month or a period of twelve months) for LIBOR advances.
Interest shall be payable at the end of the selected interest period, but no
less frequently than quarterly.   “LIBOR” and “Base Rate” will have meanings
customary and appropriate for financings of this type; provided that (x) LIBOR
will be deemed to be not less than 0.75% per annum (the “LIBOR Floor”) and
(y) the Base Rate will be deemed to be not less than 100 basis points higher
than one-month LIBOR (after giving effect to the LIBOR Floor).   During the
continuance of a payment or bankruptcy event of default, interest will accrue on
overdue amounts at the Default Rate (as defined below). As used herein, “Default
Rate” means (i) on the principal of any loan, a rate of 200 basis points in
excess of the rate otherwise applicable to such loan and (ii) on any other
overdue amount, a rate of 200 basis points in excess of the non-default rate of
interest then applicable to Base Rate loans.

 

Annex I-2



--------------------------------------------------------------------------------

Calculation of Interest:   Other than calculations in respect of interest at the
Base Rate when calculated by reference to the Administrative Agent’s prime rate
(which shall be made on the basis of actual number of days elapsed in a 365/366
day year), all calculations of interest shall be made on the basis of actual
number of days elapsed in a 360-day year. Cost and Yield Protection:   Subject
to the Documentation Standard (as defined below) and customary for transactions
and facilities of this type, including, without limitation, in respect of
breakage or redeployment costs incurred in connection with prepayments (other
than loss of margin), changes in capital adequacy and capital requirements or
their interpretation, illegality, unavailability, reserves without proration or
offset and payments free and clear of withholding or other taxes; provided that
for all purposes of the Credit Documentation, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines and
directives promulgated thereunder and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case, pursuant to Basel III, shall
be deemed introduced or adopted after the Closing Date, so long as, in each
case, any amounts with respect thereto assessed by any Lender shall also be so
assessed by such Lender against its similarly situated customers generally under
agreements containing comparable yield protection provisions. Maturity:   The
Term B Loan Facility will mature on the date that is 7 years after the Closing
Date. The Credit Documentation shall contain customary “amend and extend”
provisions pursuant to which individual Lenders may agree to extend the maturity
date of their outstanding loans or loans under the Term B Loan Facility or any
Incremental Facility (which may include, among other things, an increase in the
interest rate payable in respect of such extended loans, with such extensions
not subject to any “default stoppers”, financial tests or “most favored nation”
pricing provisions) upon the request of the Borrower and without the consent of
any other Lender (it is understood that (i) no existing Lender will have any
obligation to commit to any such extension and (ii) each Lender under the class
being extended shall have the opportunity to participate in such extension on
the same terms and conditions as each other Lender under such class).

 

Annex I-3



--------------------------------------------------------------------------------

Incremental Facilities:    The Credit Documentation will permit the Borrower to
(a) add one or more incremental term loan facilities to the Term B Loan Facility
or to increase the existing Term B Loan Facility (each, an “Incremental Term
Facility”) and/or (b) add one or more incremental revolving credit facilities
(each an “Incremental Revolving Facility” and, together with the Incremental
Term Facility, the “Incremental Facilities” and each an “Incremental Facility”)
in an aggregate principal amount of up to (x) $225,000,000 (the “Fixed
Incremental Amount”) plus (y) all voluntary prepayments of the Term B Loan
Facility and voluntary prepayments of revolving loans to the extent accompanied
by a permanent reduction of the revolving commitments made prior to such date of
incurrence and not funded with the proceeds of long term debt plus (z) an
unlimited amount so long as, in the case of clause (z) only, on a pro forma
basis the First Lien Net Leverage Ratio (as defined below) would not exceed the
First Lien Net Leverage Ratio on the Closing Date, after giving effect to any
acquisition consummated in connection therewith and all other appropriate pro
forma adjustments (in the case of any Incremental Revolving Facility, calculated
assuming the entire amount of such Incremental Revolving Facility was drawn on
such date) (the “Incurrence-Based Incremental Amount”) (it being understood that
(i) the Borrower shall be deemed to have used amounts under clause (y) prior to
utilization of amounts under clause (x) or (z), and the Borrower shall be deemed
to have used amounts under clause (z) (to the extent compliant therewith) prior
to utilization of amounts under clause (x), and (ii) loans may be incurred under
both clauses (x) and (z), and proceeds from any such incurrence may be utilized
in a single transaction by first calculating the incurrence under clause
(z) above and then calculating the incurrence under clause (x) above)); provided
that (i) no Lender will be required to participate in any such Incremental
Facility, (ii) subject to customary limited conditionality provisions in
connection with any Incremental Facility incurred to finance a permitted
acquisition or similar investment, no event of default or default exists or
would exist after giving effect thereto, (iii) subject to customary limited
conditionality provisions in connection with any Incremental Facility incurred
to finance a permitted acquisition or similar investment, the representations
and warranties in the Credit Documentation shall be true and correct in all
material respects, (iv) the maturity date of any such Incremental Term Facility
shall be no earlier than the maturity date for the Term B Loan Facility, (v) the
weighted average life to maturity of any Incremental Term Facility shall be no
shorter than the weighted average life to maturity of the Term B Loan Facility,
(vi) the interest margins for the Incremental Facility shall be determined by
the Borrower and the lenders of the Incremental Facility; provided that in the
event that the interest margins for any Incremental Term Facility are greater
than the Applicable Margin for the Term B Loan Facility by more than 50 basis
points, then the Applicable Margin for the Term B Loan Facility shall be
increased to the extent necessary so that the interest margins for the
Incremental Term Facility are not more than 50 basis points higher than the
Applicable Margin for the Term B Loan Facility; provided, further, that in
determining the interest margins applicable to the Term B Loan Facility and the
Applicable Margins for any Incremental Term Facility, (x) original issue
discount (“OID”) or upfront fees (which shall be deemed to constitute like
amounts of OID) payable by the Borrower for the account of the Lenders of the
Term B Loan Facility in the primary syndication thereof shall be included (with
OID being equated to interest based on an assumed four-year life to maturity),
(y) customary arrangement, structuring, underwriting, amendment or commitment
fees payable to one or more arrangers shall be excluded, and (z) if the LIBOR or
Base Rate floor for any Incremental Term Facility is greater than the LIBOR or
Base Rate floor, respectively, for the existing Term B Loan Facility, the
difference between such floor for the Incremental Term Facility and the Term B
Loan Facility shall be equated to an increase in the Applicable Margin for
purposes of this clause (vi) (all adjustments made pursuant to this clause (vi),
the “MFN Adjustment”); provided that if any Incremental Term Facility is
incurred after the date that is 18 months after the Closing Date, the MFN
Adjustment shall not apply, (vii) each Incremental Facility shall be secured by
pari passu liens on the Collateral (as hereinafter defined) securing the Term B
Loan Facility and no other assets and shall be guaranteed by the Guarantors and
no other persons and (viii) any Incremental Facility shall be on terms and
pursuant to documentation to be determined, provided that, to the extent such
terms and documentation are not consistent with the Term B Loan Facility (except
to the extent permitted by clause (i), (ii), (iii), (iv), (v) or (vi) above, as
applicable), they shall be reasonably satisfactory to the Administrative Agent.
The Borrower may seek commitments in respect of any Incremental Facility from
existing Lenders or from additional banks, financial institutions and other
institutional lenders reasonably acceptable to the Administrative Agent who will
become Lenders in connection therewith.

 

Annex I-4



--------------------------------------------------------------------------------

Refinancing Facilities:    The Credit Documentation will permit the Borrower to
refinance loans under the Term B Loan Facility or loans under any Incremental
Facility (each, “Refinanced Debt”) from time to time, in whole or part, with
(x) one or more new term facilities (each, a “Refinancing Term Facility”) under
the Credit Documentation with the consent of the Borrower, the Administrative
Agent and the institutions providing such Refinancing Term Facility or (y) one
or more series of unsecured notes or loans, notes secured by the Collateral on a
pari passu basis with the Term B Loan Facility or notes or loans secured by the
Collateral on a subordinated basis to the Term B Loan Facility, which will be
subject to customary intercreditor terms reasonably acceptable to the
Administrative Agent and the Borrower (any such notes or loans, “Refinancing
Notes” and together with the Refinancing Term Facilities, the “Refinancing
Indebtedness”); provided that (i) any Refinancing Term Facility or Refinancing
Notes do not mature prior to the maturity date of, or have a shorter weighted
average life than, the applicable Refinanced Debt (without giving effect to any
amortization or prepayments on the outstanding loans under the Term B Loan
Facility or loans made under any Incremental Facility, as applicable), (ii) any
Refinancing Notes consisting of notes do not mature prior to the maturity date
of the applicable Refinanced Debt or have any scheduled amortization,
(iii) there shall be no issuers, borrowers or guarantors in respect of any
Refinancing Indebtedness that are not the Borrower or a Guarantor, (iv) any
Refinancing Notes shall not contain any mandatory prepayment provisions (other
than related to customary asset sale and change of control offers or events of
default) that could result in prepayments of such Refinancing Notes prior to the
maturity date of the applicable Refinanced Debt, (v) the other terms and
conditions of such Refinancing Indebtedness (excluding pricing, interest rate
margins, rate floors, discounts, fees and optional prepayment or optional
redemption provisions) are not materially more favorable (when taken as a whole)
to the lenders or investors providing such Refinancing Indebtedness than the
terms of the applicable Refinanced Debt unless (1) Lenders under the
corresponding Refinanced Debt also receive the benefit of such more restrictive
terms or (2) any such provisions apply after the maturity date of the Term B
Loan Facility and (vi) the proceeds of such Refinancing Indebtedness (a) shall
not be in an aggregate principal amount greater than the aggregate principal
amount of the applicable Refinanced Debt plus any fees and premiums associated
therewith, and costs and expenses related thereto and (b) shall be immediately
applied to permanently prepay in whole or in part the applicable Refinanced
Debt.

 

Annex I-5



--------------------------------------------------------------------------------

Documentation Standard:    The Credit Documentation for the Term B Loan Facility
(i) shall be based upon the Credit Agreement, dated August 16, 2016, of Cavium,
Inc. with appropriate modifications to baskets and materiality thresholds to
reflect the size, industry, leverage and ratings of the Borrower after giving
effect to the Acquisition and with appropriate modifications to reflect (x) no
interim term facility, (y) no foreign borrower, and (z) no short-term loan
arrangement, (ii) shall contain the terms and conditions set forth in this
Summary of Terms, (iii) shall reflect the operational and strategic requirements
of the Borrower and its subsidiaries (after giving effect to the Acquisition) in
light of their size, industries and practices and (iv) shall reflect the
customary agency and operational requirements of the Administrative Agent
(collectively, the “Documentation Standard”), in each case, subject to the Funds
Certain Provisions. The Credit Documentation shall, subject to the “market flex”
provisions contained in the Fee Letter, contain only those conditions to
borrowing, mandatory prepayments, representations and warranties, covenants and
events of default expressly set forth in this Summary of Terms, in each case,
applicable to the Borrower and its restricted subsidiaries and, subject to the
Documentation Standard and limitations as set forth herein, with materiality
thresholds, standards, qualifications, exceptions, “baskets”, and grace and cure
periods to be mutually agreed and consistent with the Documentation Standard.
Limited Condition Acquisitions:    For purposes of (i) determining compliance
with any provision of the Credit Documentation which requires the calculation of
the First Lien Net Leverage Ratio or the Total Net Leverage Ratio,
(ii) determining compliance with representations, warranties, defaults or events
of default or (iii) testing availability under baskets set forth in the Credit
Documentation (including baskets measured as a percentage of Consolidated
EBITDA), in each case, in connection with an acquisition (or similar investment)
by one or more of the Borrower and its restricted subsidiaries of any assets,
business or person permitted to be acquired by the Credit Documentation, in each
case whose consummation is not conditioned on the availability of, or on
obtaining, third party financing (any such acquisition, a “Limited Condition
Acquisition”), at the option of the Borrower (the Borrower’s election to
exercise such option in connection with any Limited Condition Acquisition, an
“LCA Election”), the date of determination of whether any such action is
permitted hereunder, shall be deemed to be the date the definitive agreements
for such Limited Condition Acquisition are entered into (the “LCA Test Date”),
and if, after giving pro forma effect to the Limited Condition Acquisition and
the other transactions to be entered into in connection therewith as if they had
occurred at the beginning of the most recent test period ending prior to the LCA
Test Date, the Borrower could have taken such action on the relevant LCA Test
Date in compliance with such ratio or basket, such ratio or basket shall be
deemed to have been complied with.

 

Annex I-6



--------------------------------------------------------------------------------

   For the avoidance of doubt, if the Borrower has made an LCA Election and any
of the ratios or baskets for which compliance was determined or tested as of the
LCA Test Date are exceeded as a result of fluctuations in any such ratio or
basket (including due to fluctuations in pro forma Consolidated EBITDA,
including of the target of any Limited Condition Acquisition) at or prior to the
consummation of the relevant transaction or action, such baskets or ratios will
not be deemed to have been exceeded as a result of such fluctuations; however,
if any ratios improve or baskets increase as a result of such fluctuations, such
improved ratios or baskets may be utilized. If the Borrower has made an LCA
Election for any Limited Condition Acquisition, then in connection with any
subsequent calculation of any ratio or basket on or following the relevant LCA
Test Date and prior to the earlier of (i) the date on which such Limited
Condition Acquisition is consummated or (ii) the date that the definitive
agreement for such Limited Condition Acquisition is terminated or expires
without consummation of such Limited Condition Acquisition, any such ratio or
basket shall be calculated on a pro forma basis assuming such Limited Condition
Acquisition and other transactions in connection therewith (including any
incurrence of debt and the use of proceeds thereof) have been consummated.
Financial Definitions:    The “First Lien Net Leverage Ratio” means the ratio of
(i) debt for borrowed money of the Borrower and its restricted subsidiaries that
is secured on a senior or pari passu basis with the Term B Loan Facility
(calculated net of all unrestricted cash and cash equivalents of the Borrower
and its restricted subsidiaries) to (ii) trailing four-quarter EBITDA (as
defined below).    The “Total Net Leverage Ratio” means the ratio of (i) debt
for borrowed money of the Borrower and its restricted subsidiaries (calculated
net of all unrestricted cash and cash equivalents of the Borrower and its
restricted subsidiaries) to (ii) trailing four-quarter EBITDA.    Undrawn
letters of credit shall not constitute debt for purposes of calculating the
First Lien Net Leverage Ratio or the Total Net Leverage Ratio.

 

Annex I-7



--------------------------------------------------------------------------------

   “EBITDA” is to be defined in a manner consistent with the Documentation
Standard beginning with Consolidated Net Income, with add-backs (and
corresponding deductions, to the extent applicable) to include, without
limitation and without duplication, the following:    i.    expected cost
savings, operating expense reductions, restructuring charges and expenses and
synergies related to the Transaction projected by the Borrower in good faith to
result from actions with respect to which substantial steps have been, will be,
or are expected to be, taken and which are expected to be realized (in the good
faith determination of the Borrower) within 18 months after the Closing Date,
which are factually supportable; provided that the aggregate amount added back
to EBITDA pursuant to this clause (i) and clause (ii) below in any test period
shall not exceed 25% of EBITDA for such test period (calculated prior to giving
effect to such add backs);    ii.    expected cost savings, operating expense
reductions, restructuring charges and expenses and synergies related to mergers
and other business combinations, acquisitions, divestitures, restructuring, cost
savings initiatives which are factually supportable and other similar
initiatives and projected by the Borrower in good faith to result from actions
with respect to which substantial steps have been, will be, or are expected to
be, taken and which are expected to be realized (in the good faith determination
of the Borrower) within 18 months after such transaction or initiative is
consummated; provided that the aggregate amount added back to EBITDA pursuant to
this clause (ii) and clause (i) above in any test period shall not exceed 25% of
EBITDA for such test period (calculated prior to giving effect to such add
backs);    iii.    non-cash losses, charges and expenses (including non-cash
compensation charges);    iv.    extraordinary, unusual or non-recurring losses,
charges and expenses;    v.    cash restructuring and related charges and
business optimization expenses;    vi.    unrealized gains and losses due to
foreign exchange adjustments (including, without limitation, losses and expenses
in connection with currency and exchange rate fluctuations);    vii.    costs
and expenses in connection with the Transaction;    viii.    expenses or charges
related to any equity offering, permitted investment, acquisition, disposition,
recapitalization or incurrence of permitted indebtedness (whether or not
consummated), including non-operating or non-recurring professional fees, costs
and expenses related thereto;

 

Annex I-8



--------------------------------------------------------------------------------

   ix.    interest, taxes, amortization and depreciation; and    x.    losses
from discontinued operations. Scheduled Amortization:    The Term B Loan
Facility shall be subject to quarterly amortization of principal equal to 0.25%
of the original aggregate principal amount of the Term B Loan Facility,
commencing on the last day of the first full fiscal quarter following the
Closing Date, with the balance payable on the final maturity date. Mandatory
Prepayments:    In addition to the amortization set forth above and subject to
the next two paragraphs, mandatory prepayments required with respect to the Term
B Loan Facility shall be limited to: (i) subject to customary exceptions and
thresholds (with exceptions for, among others, ordinary course dispositions,
dispositions of obsolete or worn-out property, property no longer used or useful
in the business and other exceptions to be mutually agreed), from the receipt of
net cash proceeds by the Borrower or any of its restricted subsidiaries in
excess of an amount to be mutually agreed (and only in respect of amounts in
excess thereof) from any disposition of assets outside the ordinary course of
business or casualty event by the Borrower or any of its restricted
subsidiaries, in each case, to the extent such proceeds are not reinvested (or
committed to be reinvested) in the business of the Borrower or any of its
subsidiaries within twelve months after the date of receipt of such proceeds
from such disposition or casualty event and, if so committed to be reinvested,
reinvested no later than 180 days after the end of such twelve month period;
(ii) following the receipt of net cash proceeds from the issuance or incurrence
after the Closing Date of additional debt of the Borrower or any of its
restricted subsidiaries (other than debt permitted under the Credit
Documentation other than Refinancing Indebtedness); and (iii) in an amount equal
to 50% of annual Excess Cash Flow (to be defined in the Credit Documentation) of
the Borrower and its restricted subsidiaries for each fiscal year of the
Borrower (beginning with the first full fiscal year commencing after the Closing
Date), with step downs to 25% at 2.50:1.00 First Lien Net Leverage Ratio and 0%
at 2.00:1.00 First Lien Net Leverage Ratio, of the Borrower (with a
dollar-for-dollar credit for optional prepayments of the Term B Loan Facility
subsequent to the first day of the relevant year other than to the extent
financed with long-term debt), in each case of clauses (i) - (iii), subject to
the limitations set forth in the paragraph immediately following, such amounts
shall be applied, without premium or penalty, to the remaining amortization
payments under the Term B Loan Facility in direct order of maturity.    Any
Lender under the Term B Loan Facility may elect not to accept its pro rata
portion of any mandatory prepayment other than a prepayment made with the
proceeds of a Refinancing Debt (each a “Declining Lender”). Any prepayment
amount declined by a Declining Lender may be retained by the Borrower (such
amount, a “Declined Amount”) and shall increase the Available Amount Basket (as
defined below).

 

Annex I-9



--------------------------------------------------------------------------------

   Mandatory prepayments in clauses (i) and (iii) above shall be limited to the
extent the upstreaming or transfer of such amounts from a foreign subsidiary to
the Borrower or any other applicable subsidiary would result in material adverse
tax consequences until such time as the Borrower or its applicable subsidiary
may upstream or transfer such amounts and shall be subject to permissibility
under local law of upstreaming proceeds (including financial assistance and
corporate benefit restrictions and fiduciary and statutory duties of the
relevant directors). The non-application of any mandatory prepayment amounts as
a consequence of the foregoing provisions will not, for the avoidance of doubt,
constitute a default or an event of default, and such amounts shall be available
for working capital purposes of the Borrower and its subsidiaries. Optional
Prepayments:    The Term B Loan Facility may be prepaid at any time in whole or
in part without premium or penalty, upon written notice, at the option of the
Borrower, except (x) that any prepayment of LIBOR advances other than at the end
of the applicable interest periods therefor shall be made with customary
reimbursement for any funding losses and redeployment costs (but not loss of
margin) of the Lenders resulting therefrom and (y) as set forth in “Soft-Call
Premium” below. Each optional prepayment of the Term B Loan Facility shall be
applied as directed by the Borrower (and absent such direction, in direct order
of maturity thereof). Soft-Call Premium:    In the event that all or any portion
of the Term B Loan Facility is (i) repaid, prepaid, refinanced or replaced with
term loan indebtedness with a lower effective yield (to be defined) than the
effective yield of such Term B Loan Facility or (ii) repriced through any
waiver, consent or amendment that has the effect of reducing the effective yield
of the Term B Loan Facility (a “Repricing Transaction”), in each case, prior to
the six-month anniversary of the Closing Date and other than in connection with
a change of control or any transformative acquisition (to be defined), such
repayment, prepayment, refinancing, replacement or repricing will be accompanied
by a premium of 1% of the principal amount so repaid, prepaid, refinanced,
replaced or repriced. If all or any portion of the Term B Loan Facility held by
any Lender is required to be assigned pursuant to a “yank-a-bank” provision in
the Credit Documentation as a result of, or in connection with a Repricing
Transaction prior to the six-month anniversary of the Closing Date, such Lender
not agreeing or otherwise consenting to any waiver, consent or amendment
referred to in clause (ii) above (or otherwise in connection with a Repricing
Transaction), such replacement will be accompanied by a premium equal to 1% of
the principal amount so required to be assigned. Security:    Subject to the
Funds Certain Provisions, the Borrower and each of the Guarantors shall grant
the Administrative Agent (for its benefit and for the benefit of the Lenders) a
first-priority (subject to permitted liens and other customary exceptions)
security interest in (i) 100% of the equity interests held by the Borrower and
the Guarantors (but limited in the case of the voting equity interests of any
first-tier CFC or Disregarded Domestic Person, to 65% of such voting equity
interests (and 100% of any non-voting equity interests) and none of the equity
interests of any subsidiary thereof), (ii) substantially all material owned real
property of the Borrower and the Guarantors located in the United States and
(iii) substantially all other personal property of the Borrower and the
Guarantors, including, without limitation, contracts, patents, copyrights,
trademarks, other general intangibles and all proceeds of the foregoing, in each
case, excluding the Excluded Assets (as defined below) (collectively, but
excluding the Excluded Assets (as defined below), the “Collateral”).

 

Annex I-10



--------------------------------------------------------------------------------

   Notwithstanding anything to the contrary, the Collateral shall exclude the
following: (i) any fee-owned real property located outside the United States or
with a fair market value of less than an amount to be agreed (with all required
mortgages being permitted to be delivered post-closing) and all leasehold
interests in real property; (ii) motor vehicles, aircrafts and other assets
subject to certificates of title (except to the extent perfection can be
accomplished through the filing of UCC-1 financing statements); (iii) letter of
credit rights (except to the extent perfection can be accomplished through the
filing of UCC-1 financing statements) and commercial tort claims with a value of
less than an amount to be agreed; (iv) pledges and security interests prohibited
by applicable law, rule or regulation (including the requirement to obtain
consent of any governmental authority) after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code, other than proceeds
and receivables thereof, the assignment of which is expressly deemed effective
under the Uniform Commercial Code notwithstanding such prohibition; (v) equity
interests in any person other than wholly-owned subsidiaries to the extent not
permitted by the terms of such person’s organizational or joint venture
documents after giving effect to the applicable anti-assignment provisions of
the Uniform Commercial Code, other than proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the Uniform Commercial
Code notwithstanding such prohibition; (vi) any lease, permit, license or other
agreement or any property subject to a purchase money security interest or other
arrangement to the extent that a grant of a security interest therein would
violate or invalidate such lease, permit, license or agreement or arrangement or
create a right of termination in favor of, or require the consent of, any other
party thereto (other than the Borrower or any of its restricted subsidiaries)
after giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code, other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under the Uniform Commercial Code
notwithstanding such prohibition; (vii) those assets as to which the
Administrative Agent and the Borrower reasonably agree that the cost of
obtaining such a security interest or perfection thereof are excessive in
relation to the benefit to the Lenders of the security to be afforded thereby;
(viii) voting equity interests in excess of 65% of any first tier CFC or
Disregarded Domestic Person; (ix) any of the equity interests of a subsidiary of
a CFC or Disregarded Domestic Person; (x) any governmental licenses or state or
local franchises, charters and authorizations, to the extent security interests
in such licenses, franchises, charters or authorizations are prohibited or
restricted thereby after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code; (xi) “intent-to-use” trademark or
service mark applications; (xii) (a) payroll and other employee wage and benefit
accounts, (b) sales tax accounts, (c) escrow accounts for the benefit of
unaffiliated third parties, and (d) fiduciary or trust accounts for the benefit
of unaffiliated third parties, and, in the case of clauses (a) through (d), the
funds or other property held in or maintained in any such account in each case,
other than to the extent perfected by the filing of a UCC financing statement or
are proceeds of Collateral (collectively, the “Excluded Accounts”); (xiii) any
acquired property (including property acquired through acquisition or merger of
another entity) if at the time of such acquisition the granting of a security
interest therein or the pledge thereof is prohibited by any contract or other
agreement (in each case, not created in contemplation thereof) to the extent and
for so long as such contract or other agreement prohibits such security interest
or pledge after giving effect to the applicable anti-assignment provisions of
the Uniform Commercial Code, other than proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the Uniform Commercial
Code notwithstanding such prohibition; (xiv) equity interests issued by, or
assets of, unrestricted subsidiaries, immaterial subsidiaries, not for profit
subsidiaries, special purpose entities and captive insurance subsidiaries; (xv)
margin stock, and (xvi) other exceptions to be mutually agreed upon (the
foregoing described in clauses (i) through (xvi) are, collectively, the
“Excluded Assets”). Notwithstanding anything to the contrary, the Borrower and
the Guarantors shall not be required, nor shall the Administrative Agent be
authorized, (i) to perfect the above-described pledges, security interests and
mortgages by any means other than by (A) filings pursuant to the Uniform
Commercial Code in the office of the secretary of state (or similar central
filing office) of the relevant state(s) and filings in the applicable real
estate records with respect to mortgaged properties constituting Collateral or
any fixtures relating to mortgaged properties constituting Collateral, (B)
filings in United States government offices with respect to intellectual
property as expressly required in the Credit Documentation, (C) delivery to the
Administrative Agent for its possession of all Collateral consisting of material
intercompany notes, stock (or equivalent) certificates of material wholly-owned
restricted subsidiaries and material instruments issued to the Borrower or a
Guarantor (excluding Excluded Assets) or (D) mortgages in respect of fee-owned
real property located in the United States (excluding Excluded Assets) with a
fair market value in excess of an amount to be mutually agreed between the
Borrower and the Administrative Agent, in each case as expressly required in the
Credit Documentation, (ii) other than as set forth in clause (C) of this
paragraph, to perfect security interests in any Collateral (including deposit
accounts and other bank or securities accounts, etc.) through control agreements
or perfection by “control” or (iii) to take any action outside the United States
with respect to any assets titled or located outside the United States. All the
above-described pledges, security interests and mortgages shall be created on
terms, and pursuant to documentation, subject to the Documentation Standard and
the Funds Certain Provisions and reasonably satisfactory to the Administrative
Agent and the Borrower. Assets will be excluded from the Collateral in
circumstances to be agreed and in circumstances where the Administrative Agent
reasonably determines in consultation with the Borrower that the cost of
obtaining a security interest in such assets is excessive in relation to the
value afforded thereby, and in any event such exclusions shall include vehicles,
trust, payroll and escrow accounts, certain leasehold interests in real property
(except as noted above), assets subject to capital leases and purchase money
arrangements, cash which secures permitted letters of credit, assets held in
jurisdictions outside the U.S. (solely to the extent action would be required in
such other jurisdictions to obtain such security interests) and assets sold in
accordance with the Credit Documentation.

 

Annex I-11



--------------------------------------------------------------------------------

Conditions Precedent to Borrowing on the Closing Date:    The availability of
the Term B Loan Facility on the Closing Date will be limited to those conditions
specified in paragraph 5 of the Commitment Letter. Representations and
Warranties:    Subject to the Documentation Standard, with customary exceptions,
thresholds and baskets to be reasonably and mutually agreed, representations and
warranties applicable to the Borrower and its restricted subsidiaries (with
materiality qualifiers to be mutually agreed), limited to the following:
(i) legal existence, qualification and power; (ii) due authorization of the
Credit Documentation and, with respect to the execution, delivery and
performance of the Credit Documentation, no contravention of law, material
contracts or organizational documents; (iii) with respect to the execution,
delivery and performance of the Credit Documentation, governmental approvals and
consents; (iv) enforceability of the Credit Documentation; (v) accuracy and
completeness of specified financial statements and other information and no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect (to be defined in
the Credit Documentation) (after the Closing Date); (vi) no material litigation;
(vii) ownership of property; (viii) insurance matters; (ix) environmental
matters; (x) tax matters; (xi) ERISA; (xii) identification of loan parties and
subsidiaries of loan parties, and equity interests owned by loan parties; (xiii)
use of proceeds; (xiv) status under Investment Company Act; (xv) material
compliance with laws; (xvi) intellectual property; (xvii) consolidated solvency
as of the Closing Date (with solvency being determined in a manner consistent
with Annex III); (xviii) collateral documents (subject to permitted liens and
other exceptions to perfection to be mutually agreed); (xix) labor matters; (xx)
FCPA and related matters; and (xxi) foreign assets control regulations and
related matters.

 

Annex I-12



--------------------------------------------------------------------------------

Covenants:    Subject to the Documentation Standard, with customary materiality
qualifiers, limitations, exceptions, thresholds and baskets to be reasonably and
mutually agreed, covenants shall be limited to the following:    (a)   
Affirmative Covenants: To be applicable to the Borrower and its restricted
subsidiaries: (i) delivery of audited annual consolidated financial statements
within 90 days after the end of any fiscal year and quarterly unaudited
consolidated financial statements within 45 days after the end of the first
three fiscal quarters of any fiscal year; (ii) annual budgets;
(iii) notification of default and customary material events; (iv) payment of
material taxes; (v) preservation of existence; (vi) maintenance of properties
(subject to casualty, condemnation and normal wear and tear); (vii) maintenance
of insurance; (viii) material compliance with laws, ERISA; (ix) maintenance of
books and records; (x) inspection rights of the Administrative Agent (subject to
frequency and cost reimbursement limitations and other than information subject
to confidentiality obligations or attorney-client privilege); (xi) use of
proceeds; (xii) joinder of applicable subsidiaries as guarantors; (xiii) pledge
of capital stock and other property; (xiv) further assurances with respect to
Collateral and guarantees (including customary information with respect to
Collateral); (xv) commercially reasonable efforts to maintain facility and
corporate ratings from Moody’s and S&P (but not any specific ratings) and (xvi)
FCPA, OFAC, Patriot Act and related matters.

 

Annex I-13



--------------------------------------------------------------------------------

   (b)    Negative Covenants: To be applicable to the Borrower and its
restricted subsidiaries: restrictions on (i) liens (to include, among other
exceptions, (a) a general lien basket of at least the greater of a fixed dollar
amount to be mutually agreed and an equivalent percentage of consolidated LTM
EBITDA and (b) liens securing permitted junior secured debt subject to pro forma
compliance with a 3.50:1.00 Total Net Leverage Ratio); (ii) investments (to
include, among other exceptions, the (a) ability to make investments subject to
no event of default and pro forma compliance with a 2.50:1.00 Total Net Leverage
Ratio, (b) Permitted Acquisitions (as defined below) and (c) investments using
the Available Amount Basket subject to no event of default); (iii) indebtedness
(to include, among other exceptions, the ability to incur any unsecured or
junior secured indebtedness subject to pro forma compliance with a 4.00:1.00
Total Net Leverage Ratio); (iv) mergers and dissolutions; (v) dispositions (to
include, among other exceptions, dispositions of any assets on an unlimited
basis for fair market value so long as at least 75% of the consideration for
such dispositions in excess of a threshold amount consists of cash or cash
equivalents and the proceeds thereof are applied in accordance with the
mandatory prepayment provisions (including the reinvestment provisions));
(vi) restricted payments (to include, among other exceptions, the ability to
make restricted payments (a) subject to no event of default and pro forma
compliance with a Total Net Leverage Ratio of not greater than 1.25:1.00,
(b) using the Available Amount Basket (as defined below), subject to no event of
default and, solely in the case of the Builder Basket (as defined below), a pro
forma Total Net Leverage Ratio of not greater than 2.50:1.00) and (c) commencing
with the fiscal year of the Borrower ending December 31, 2018, an annual basket
of $40 million subject to no event of default and a pro forma Total Net Leverage
Ratio of not greater than 1.75:1.00 (provided that amounts paid pursuant to this
clause (c) shall reduce the Available Amount Basket on a dollar-for-dollar
basis); (vii) material change in nature of business; (viii) changes in fiscal
year without the consent of the Administrative Agent; (ix) transactions with
affiliates above an agreed-upon threshold; (x) voluntarily prepaying, redeeming
or repurchasing certain junior or subordinated debt (to include, among other
exceptions, the ability to prepay, redeem or repurchase such junior or
subordinated debt (a) subject to no event of default and pro forma compliance
with a Total Net Leverage of not greater than 1.25:1.00 and (b) using the
Available Amount Basket (as defined below), subject to no event of default and,
solely in the case of the Builder Basket (as defined below)) a pro forma Total
Net Leverage Ratio of not greater than 2.50:1.00); (xi) granting negative
pledges that limit or restrict the Administrative Agent from taking or
perfecting its lien in the intended Collateral; (xii) amending
(x) organizational documents or (y) certain junior debt instruments, in each
case solely to the extent that such amendments are materially adverse to the
Lenders; and (xiii) limitation on restrictions on subsidiary distributions. The
foregoing limitations shall be subject to exceptions and baskets to be mutually
and reasonably agreed as are consistent with the Documentation Standard.

 

Annex I-14



--------------------------------------------------------------------------------

   Monetary baskets in the negative covenants will include basket builders based
on a percentage of Consolidated EBITDA of the Borrower and its restricted
subsidiaries equivalent to the initial monetary amount of each such basket. In
addition, certain negative covenants shall include an “Available Amount Basket”,
which shall mean a cumulative amount equal to (a) $50,000,000 (the “Starter
Basket”) plus (b) either, at the option of the Borrower to be made on or prior
to the commencement of the general syndication of the Term B Loan Facility, (A)
the retained portion of excess cash flow or (B) 50% of cumulative Consolidated
Net Income (less 100% of losses) (the “Builder Basket”) plus (c) the Declined
Amounts plus (d) the cash proceeds of new equity issuances of the Borrower
(other than disqualified stock), plus (e) returns, profits, distributions and
similar amounts received in cash or cash equivalents by the Borrower and its
restricted subsidiaries on investments made using the Available Amount Basket
(not to exceed the amount of such investments) or otherwise received from an
unrestricted subsidiary (including the net proceeds of any sale, or issuance of
stock, of an unrestricted subsidiary) designated using the Available Amount
Basket, plus (f) the investments of the Borrower and its restricted subsidiaries
in any unrestricted subsidiary that has been re-designated as a restricted
subsidiary or that has been merged or consolidated with or into the Borrower or
any of its restricted subsidiaries (up to the lesser of (i) the fair market
value (as determined in good faith by the Borrower) of the investments of the
Borrower and its restricted subsidiaries in such unrestricted subsidiary at the
time of such re-designation or merger or consolidation and (ii) the fair market
value of the original investments by the Borrower and its restricted
subsidiaries in such unrestricted subsidiary). The Available Amount Basket may
be used for investments, restricted payments and the prepayment, repurchase or
redemption of junior or subordinated debt.    The Borrower or any restricted
subsidiary will be permitted to make acquisitions of the equity interests in a
person that becomes a restricted subsidiary, or all or substantially all of the
assets (or all or substantially all the assets constituting a business unit,
division, product line or line of business) of any person (each, a “Permitted
Acquisition”) so long as (a) at the time of execution of the applicable
acquisition agreement, no event of default has occurred and is continuing,
(b) the acquired company or assets are in the same or a generally related or
ancillary line of business as the Borrower and its subsidiaries and (c) subject
to the limitations set forth in “Guarantors” and “Security” above, the acquired
company and its subsidiaries (other than any subsidiaries of the acquired
company designated as an unrestricted subsidiary as provided in “Unrestricted
Subsidiaries” below) will become Guarantors and pledge their Collateral to the
Administrative Agent. Permitted Acquisitions of entities that do not become
Guarantors and made with the proceeds of any consideration provided by the
Borrower or a Guarantor will be limited to an amount equal to the greater of
$75,000,000 and an equivalent percentage of consolidated LTM EBITDA.    (c)   
Financial Covenants: None.

 

Annex I-15



--------------------------------------------------------------------------------

Unrestricted Subsidiaries:    The Credit Documentation will contain provisions
pursuant to which, so long as no event of default is continuing, the Borrower
will be permitted to designate any existing or subsequently acquired or
organized subsidiary as an “unrestricted subsidiary” and subsequently
re-designate any such unrestricted subsidiary as a restricted subsidiary;
provided, that (i) the designation of a restricted subsidiary as an unrestricted
subsidiary or redesignation of an unrestricted subsidiary as a restricted
subsidiary shall be subject to customary conditions and (ii) (x) such
designation of a restricted subsidiary as an unrestricted subsidiary shall be
deemed to constitute an investment (or reduction in an outstanding investment in
the case of a designation of an unrestricted subsidiary as a restricted
subsidiary in an amount equal to the fair market value thereof) and (y) any
re-designation of an unrestricted subsidiary to a restricted subsidiary shall be
deemed to be an incurrence of indebtedness and liens of such subsidiary existing
at such time. Unrestricted subsidiaries will not be subject to the mandatory
prepayments, representations and warranties, covenants, events of default or
other provisions of the Credit Documentation, and the results of operations and
indebtedness of unrestricted subsidiaries will not be taken into account for
purposes of calculating any financial ratios contained in the Credit
Documentation. Events of Default:    Subject to the Documentation Standard, with
thresholds and grace periods to be mutually agreed, events of default shall be
limited to the following (to be applicable to the Borrower and its restricted
subsidiaries): (i) (a) nonpayment of principal and (b) nonpayment of interest or
fees and nonpayment of other amounts (with a five (5) business day grace period
for interest, fees and other amounts); (ii) any representation or warranty
proving to have been inaccurate in any material respect when made or confirmed;
(iii) failure to perform or observe covenants set forth in the Credit
Documentation (subject, in the case of affirmative covenants, to a grace period
of 30 days following written notice from the Administrative Agent (other than in
respect of maintenance of the Borrower’s existence and notices of default));
(iv) cross-defaults to other indebtedness in an amount to be agreed;
(v) bankruptcy and insolvency defaults; (vi) monetary judgment defaults to the
extent not paid or covered by indemnities or insurance above an amount to be
mutually agreed; (vii) actual or asserted impairment of the Guarantee or
security with respect to a material portion of the Collateral; (viii) Change of
Control with respect to Borrower (to be defined in a customary and mutually
agreeable reasonable manner); and (ix) ERISA events.

 

Annex I-16



--------------------------------------------------------------------------------

Assignments and Participations:    Each Lender will be permitted to make
assignments in minimum amounts to be agreed to other entities approved by
(x) the Administrative Agent and (y) so long as no payment or bankruptcy default
has occurred and is continuing, the Borrower, each such approval not to be
unreasonably withheld or delayed; provided, however, that (i) no approval of the
Borrower shall be required in connection with assignments to other Lenders or
any of their affiliates or approved funds, (ii) the Borrower shall be deemed to
have given consent to an assignment if the Borrower shall have failed to respond
to a written request within 10 business days of its receipt of such written
request and (iii) no approval of the Administrative Agent shall be required in
connection with assignments to other Lenders or any of their affiliates or
approved funds. Each Lender will also have the right, without consent of the
Borrower or the Administrative Agent, to assign as security all or part of its
rights under the Credit Documentation to any Federal Reserve Bank. Lenders will
be permitted to sell participations with voting rights limited to customary
significant matters. An assignment fee in the amount of $3,500 will be charged
with respect to each assignment unless waived by the Administrative Agent in its
sole discretion. Notwithstanding the foregoing, no loans or commitments shall be
assigned or participated to Disqualified Lenders to the extent the list of
Disqualified Lenders has been made available to all Lenders.    Assignments of
loans under the Term B Loan Facility to the Borrower or any of their
subsidiaries shall be permitted subject to satisfaction of conditions to be set
forth in the Credit Documentation, including that (i) no event of default shall
exist or result therefrom, (ii) the Borrower or such subsidiary shall make an
offer to all Lenders in accordance with “Dutch auction” procedures to be agreed,
(iii) the Borrower or any such subsidiaries shall either (x) make a
representation that it is not in possession of material non-public information
with respect to the Borrower, its subsidiaries or their respective securities or
(y) disclose to the assigning Lender that it cannot make such representation and
(iv) upon the effectiveness of any such assignment, such loans shall be retired.
Waivers and Amendments:    Amendments and waivers of the provisions of the
Credit Documentation will require the approval of Lenders holding more than 50%
of the aggregate Term B Loan Facility (the “Required Lenders”), except that
(a) the consent of each Lender directly and adversely affected thereby will also
be required with respect to (i) increases in commitment amount of such Lender,
(ii) reductions of principal, interest, or fees payable to such Lender (other
than waivers of default interest, a default or event of default or mandatory
prepayment); provided that any change in the definitions of any ratio used in
the calculation of any rate of interest or fees (or the component definitions)
shall not constitute a reduction in any rate of interest or fees,
(iii) extensions of scheduled maturities or times for payment of amounts payable
to such Lender (it being understood and agreed that the amendment or waiver of
any mandatory prepayment, waiver of default interest, default or event of
default shall only require the consent of the Required Lenders) and (iv) changes
in certain pro rata provisions and the waterfall from enforcement and (b) the
consent of each Lender shall be required with respect to (i) releases of all or
substantially all of the Collateral or the release of all or substantially all
of the value of any guaranties (other than in connection with permitted asset
sales, dispositions, mergers, liquidations or dissolutions or as otherwise
permitted under the Credit Documentation) and (ii) the percentage contained in
the definition of Required Lenders or other voting provisions.

 

Annex I-17



--------------------------------------------------------------------------------

   In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
directly and adversely affected Lenders, if the consent to such Proposed Change
of other Lenders whose consent is required is not obtained (but the consent of
the Required Lenders or Lenders holding more than 50% of the directly and
adversely affected facility, as applicable, is obtained) (any such Lender whose
consent is not obtained being referred to as a “Non-Consenting Lender”), then
the Borrower may, at its option and at its sole expense and effort, upon notice
to such Non-Consenting Lender and the Administrative Agent, require such
Non-Consenting Lender to assign and delegate, without recourse (in accordance
with and subject to customary restrictions on assignment), all its interests,
rights and obligations under the Credit Documentation to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that, such Non-Consenting Lender shall have
received payment of an amount equal to the outstanding principal of its loans,
accrued interest thereon, accrued fees and all other amounts then due and owing
to it under the Credit Documentation (at the option of the Borrower, with
respect to the class or classes of loans or commitments subject to such Proposed
Change) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts).
The Credit Documentation shall contain other customary “yank-a-bank” provisions.
   Notwithstanding anything to the contrary set forth herein, the Credit
Documentation shall provide that the Borrower may at any time and from time to
time request that all or a portion of any loans under the Term B Loan Facility
be converted to extend the scheduled maturity date of any payment of principal
with respect to all or a portion of any principal amount of such loans (any such
loans which have been so converted, “Extended Loans”) and upon such request of
the Borrower any individual Lender shall have the right to agree to extend the
maturity date of its outstanding loans without the consent of any other Lender
or Required Lenders; provided that all such requests shall be made pro rata to
all Lenders within the Term B Loan Facility. The terms of Extended Loans shall
be identical to the loans of the existing class from such Extended Loans are
converted except for interest rates, fees, amortization (so long as the weighted
average life to maturity of the Extended Loans exceeds the then remaining
weighted average life to maturity of the Term B Loan Facility), final maturity
date or final termination date, provisions permitting optional and mandatory
prepayments to be directed first to the non-extended loans prior to being
applied to Extended Loans and certain other customary provisions to be agreed.
   In addition, loans under the Term B Loan Facility may be purchased by and
assigned to the Borrower or any of its subsidiaries on a non-pro rata basis
through (a) open market purchases subject to a cap of 25% of the original
principal amount of the loans under the Term B Loan Facility or (b) Dutch
auctions open to all applicable Lenders on a pro rata basis in accordance with
customary procedures, so long as (1) no event of default is has occurred and is
continuing, (2) any such loans are permanently cancelled immediately upon
acquisition thereof and (3) the Borrower or any such subsidiaries shall either
(x) make a representation that it is not in possession of material non-public
information with respect to the Borrower, its subsidiaries or their respective
securities or (y) disclose to the assigning Lender that it cannot make such
representation.

 

Annex I-18



--------------------------------------------------------------------------------

Indemnification:    The Administrative Agent, the Lead Arrangers and the Lenders
and their respective affiliates and controlling persons and their respective
officers, directors, employees, partners, agents, advisors and other
representatives (each, an “indemnified person”) will be indemnified for and held
harmless against, any losses, claims, damages and liabilities (it being
understood that any such losses, claims, damages or liabilities that consist of
legal fees and/or expenses shall be limited to the reasonable and documented
out-of-pocket fees, disbursements and other charges of one firm of counsel for
all such indemnified persons, taken as a whole and, if necessary, by a single
firm of local counsel in each appropriate jurisdiction (which may include a
single firm of special counsel acting in multiple jurisdictions) for all such
indemnified persons, taken as a whole (and, in the case of a conflict of
interest where the indemnified person affected by such conflict notifies the
Borrower of the existence of such conflict and thereafter retains its own
counsel, by another firm of counsel for all such affected indemnified persons))
incurred in respect of the Credit Documentation, the Term B Loan Facility or the
use or the proposed use of proceeds thereof, the Transaction or any other
transactions contemplated hereby, except to the extent they arise from the
(a) bad faith, gross negligence or willful misconduct of, or material breach of
the Credit Documentation by, such indemnified person (or any of its affiliates
or any of its or their respective officers, directors, employees, agents,
advisors, representatives and controlling persons’), or (b) material breach of
such indemnified persons’ (or any of its controlled affiliates’ or any of its
officers’, directors’, employees’, agents’, advisors’, representatives’ and
controlling persons’) obligations under the Credit Documentation, in each case
as determined by a final, non-appealable judgment of a court of competent
jurisdiction or (c) any dispute solely among the indemnified persons (or any of
their respective controlled affiliates or any of their respective officers,
directors, employees, agents, advisors, representatives and controlling persons)
(other than any claims against an indemnified person in its capacity as the
Administrative Agent or Lead Arranger or similar role under the Term B Loan
Facility) and not arising out of any act or omission of the Borrower or any of
its subsidiaries. Notwithstanding the foregoing, each indemnified person shall
be obligated to promptly refund and return any and all amounts paid by the
Borrower under this paragraph to such indemnified person for any losses, claims,
damages, liabilities or expenses to the extent such indemnified person is not
entitled to payment of such amounts in accordance with the terms hereof.
Governing Law:    New York.

 

Annex I-19



--------------------------------------------------------------------------------

Expenses:    If the Closing Date occurs, following written demand (including
documentation reasonably supporting such request), the Borrower will pay all
reasonable and documented out-of-pocket costs and expenses associated with the
preparation, due diligence, administration, syndication and closing of all
Credit Documentation (in the case of legal fees and expenses, limited to the
reasonable and documented fees and out-of-pocket expenses of Paul Hastings LLP
and of any local counsel to the Lenders retained by the Lead Arrangers or the
Administrative Agent, limited to one counsel in each relevant jurisdiction,
which, in each case, shall exclude allocated costs of in-house counsel). The
Borrower will also pay the reasonable and documented out-of-pocket expenses of
the Administrative Agent and one other counsel (in total) to all of the Lenders
(in the absence of conflict) in connection with the enforcement of any of the
Credit Documentation. Counsel to the Commitment Parties:    Paul Hastings LLP.
Miscellaneous:    Each of the parties shall (i) waive its right to a trial by
jury and (ii) submit to New York jurisdiction. The Credit Documentation shall
contain (x) customary provisions for replacing the commitments of a
(i) “defaulting lender” and (ii) a Lender seeking indemnity for increased costs
or grossed-up tax payments and (y) customary EU “Bail-In” provisions.

 

Annex I-20



--------------------------------------------------------------------------------

ANNEX II

CONDITIONS PRECEDENT TO CLOSING

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex II is attached.

The funding of the Term B Loan Facility on the Closing Date will, subject in all
respects to the Funds Certain Provisions, be subject to satisfaction of the
following conditions precedent:

(i) The Acquisition shall have been, or shall substantially concurrently be,
consummated in accordance with the terms of the Agreement and Plan of Merger,
dated September 19, 2016 among the Parent, the Borrower, Merger Sub 1, Merger
Sub 2 and the Target (together with all Schedules and Exhibits thereto, the
“Acquisition Agreement”) without giving effect to any amendment, change or
supplement or waiver of any provision thereof in any manner that is materially
adverse to the interests of the Initial Lenders (in their capacities as such)
without the prior written consent (not to be unreasonably withheld, delayed or
conditioned) of the Commitment Parties holding a majority of the aggregate
amount of outstanding commitments in respect of the Term B Loan Facility (the
“Majority Lead Arrangers”); provided that (i) any reduction in the purchase
price for the Acquisition set forth in the Acquisition Agreement shall not be
deemed to be material and adverse to the interests of the Initial Lenders (in
their capacities as such) so long as such reduction is applied to reduce the
Term B Loan Facility (on a dollar-for-dollar basis) and (ii) any increase in the
purchase price set forth in the Acquisition Agreement shall be deemed to be not
material and adverse to the interests of the Initial Lenders (in their
capacities as such) so long as such purchase price increase is funded with
common equity (or the proceeds thereof) of the Borrower.

(ii) Since the date of the Acquisition Agreement, there shall not have occurred
a Company Material Adverse Effect (as defined in the Acquisition Agreement).

(iii) The Administrative Agent shall have received the Solvency Certificate from
the Borrower’s chief financial officer or other person with similar
responsibilities in substantially the form attached hereto on Annex III.

(iv) The Administrative Agent shall have received (A) customary opinions of
counsel to the Borrower and the Guarantors, (B) customary corporate (or other
organizational) resolutions from the Borrower and the Guarantors, customary
secretary’s certificates from the Borrower and the Guarantors appending such
resolutions, charter documents and an incumbency certificate (provided that such
certificates shall not include any representations or statement as to the
absence (or existence) of any default or event of default) and (C) a customary
borrowing notice (provided that such notice shall not include any representation
or statement as to the absence (or existence) of any default or event of
default).

 

Annex II-1



--------------------------------------------------------------------------------

(v) The Administrative Agent shall have received: (A) the audited consolidated
balance sheets and related consolidated statements of operations, cash flows and
stockholders’ equity of each of the Parent and the Target for the three most
recently completed fiscal years of the Parent and the Target, respectively,
ended at least 90 days before the Closing Date; (B) the unaudited condensed
consolidated balance sheets and related condensed consolidated statements of
operations and cash flows of each of the Parent and the Target for each
subsequent fiscal quarter (other than any fourth fiscal quarter of an applicable
fiscal year) of the Parent and the Target, respectively, ended at least 45 days
before the Closing Date (the “Quarterly Financial Statements”); and (C) a pro
forma balance sheet of the Borrower and its subsidiaries (including the Acquired
Business) as of the latest quarterly period of the Borrower covered by the
Quarterly Financial Statements, in each case after giving effect to the
Transaction (the “Pro Forma Financial Statements”), which need not comply with
the requirements of Regulation S-X under the Securities Act, as amended, or
include adjustments for purchase accounting or any reconciliation to generally
accepted accounting principles in the United States.

(vi) The Lead Arrangers shall have received a customary Information Memorandum
(other than portions thereof customarily provided by financing arrangers and
limited, in the case of financial information, to the financial statements
described clauses (A) and (B) of paragraph (v) above) (the “Required
Information”) for the Term B Loan Facility not later than 15 consecutive
business days prior to the Closing Date; provided that such 15 consecutive
business day period shall exclude November 24, 2016, November 25, 2016 and
December 16, 2016 through January 2, 2017, which for purposes of such
calculation shall not constitute business days (the “Marketing Period”);
provided further that in no event shall the fifteen (15) consecutive business
day period be restarted or cease to continue if additional or updated Required
Information is required to be delivered pursuant to clauses (A) or (B) of
paragraph (v) above after the start of the Marketing Period so long as such
additional or updated financial information is delivered in accordance with such
paragraph. If the Borrower in good faith reasonably believes it has delivered
the Required Information, it may (but shall not be obligated to) deliver to the
Lead Arrangers a written notice to that effect, in which case the Borrower shall
be deemed to have complied with such obligation to furnish the Required
Information on the date such notice is received by the Lead Arrangers, and the
15 consecutive business day period referred to above will be deemed to have
commenced on the date such notice is received by the Lead Arrangers, in each
case, unless the Lead Arrangers in good faith reasonably believe that the
Borrower has not completed delivery of such Required Information requested by
the Lead Arrangers in accordance with the preceding sentence for use in the
Information Memorandum and, within two business days after the receipt of such
notice from the Borrower, the Lead Arrangers deliver a written notice to the
Borrower to that effect (stating with reasonable specificity which such Required
Information has not been delivered); provided, that notwithstanding the
foregoing, the delivery of the Required Information shall be satisfied at any
time at which (and so long as) the Lead Arrangers shall have actually received
the Required Information, regardless of whether or when any such notice is
delivered by the Borrower.

(vii) All fees due to the Administrative Agent, the Lead Arrangers and the
Lenders under the Fee Letter and the Commitment Letter required to be paid by
the Borrower on or prior to the Closing Date, and all reasonable and documented
out-of-pocket expenses to be paid or reimbursed by the Borrower under the
Commitment Letter to the Administrative Agent and the Lead Arrangers on or prior
to the Closing Date that have been invoiced at least three business days prior
to the Closing Date, shall have been paid (which amounts may be offset against
the proceeds of the Term B Loan Facility).

(viii) The Refinancing shall have been, or shall substantially concurrently with
the funding of the Term B Loan Facility be, consummated.

 

Annex II-2



--------------------------------------------------------------------------------

(ix) The Borrower and each of the Guarantors shall have provided the
documentation and other information to the Administrative Agent that are
required by regulatory authorities under applicable “know-your-customer” rules
and regulations, including the Patriot Act, at least 3 business days prior to
the Closing Date to the extent such information has been reasonably requested in
writing by the Administrative Agent at least 10 business days prior to the
Closing Date.

(x) Subject in all respects to the Funds Certain Provisions, all documents and
instruments required to create and perfect the Administrative Agent’s security
interests in the Collateral shall have been executed and delivered by the
Borrower and the Guarantors (or, where applicable, the Borrower and the
Guarantors shall have authorized the filing of financing statements under the
Uniform Commercial Code) and, if applicable, be in proper form for filing.

(xi) (i) The Specified Representations shall be true and correct in all material
respects; and (ii) the Acquisition Agreement Representations shall be true and
correct in all respects; provided the condition under this clause (ii) shall be
deemed satisfied unless Parent (or Parent’s affiliate) has the right (taking
into account any applicable notice and cure provisions) to terminate its
obligations under the Acquisition Agreement or decline to consummate the
Acquisition (in each case, in accordance with the terms thereof) as a result of
a breach of such representations in the Acquisition Agreement.

 

Annex II-3



--------------------------------------------------------------------------------



ANNEX III

SOLVENCY CERTIFICATE2

[            ], 201[  ]

This SOLVENCY CERTIFICATE (this “Certificate”) is delivered in connection with
that certain Credit Agreement dated as of [            ], 201[  ] (as amended,
supplemented, amended and restated, replaced, or otherwise modified from time to
time, the “Credit Agreement”) among [                    ], a Delaware
corporation (the “Borrower”), [                    ], as administrative agent
and collateral agent, the financial institutions from time to time party thereto
as lenders and the other parties thereto. Capitalized terms used herein without
definition have the same meanings as in the Credit Agreement.

In my capacity as the [chief financial officer/equivalent officer] of the
Borrower, and not in my individual or personal capacity (and without personal
liability), I hereby certify on behalf of the Borrower that as of the date
hereof and after giving effect to the Transactions and the incurrence of
indebtedness and obligations incurred in connection with the Credit Agreement
and the Transactions on the date hereof that:

1. Company (as used herein “Company” means the Borrower and its subsidiaries,
taken as a whole) is not now, nor will the incurrence of the obligations under
the Credit Agreement and the consummation of the Acquisition on the Closing Date
(and after giving effect to the application of the proceeds of the Loans), on a
pro forma basis, render Company “insolvent” as defined in this paragraph; in
this context, “insolvent” means that (i) the fair value of assets (on a going
concern basis) of the Company is less than the amount that will be required to
pay the total liability on existing debts as they become absolute and matured,
(ii) the present fair salable value of assets (on a going concern basis) of the
Company is less than the amount that will be required to pay the probable
liability on existing debts as they become absolute and matured in the ordinary
course of business, or (iii) the Company ceases to pay its current obligations
in the ordinary course of business as they generally become due, or (iv) the
Company’s aggregate property is not, at a fair valuation, sufficient, or if
disposed of at a fairly conducted sale under legal process, would not be,
sufficient to enable payment of all obligations, due and accruing due. The term
“debts” as used in this Certificate includes any legal liability, whether
matured or unmatured, liquidated or unliquidated, absolute, fixed or contingent
and “values of assets” shall mean the amount of which the assets (both tangible
and intangible) in their entirety would change hands between a willing buyer and
a willing seller, with a commercially reasonable period of time, each having
reasonable knowledge of the relevant facts, with neither being under compulsion
to act.

 

 

2  Defined terms to be aligned with those in the definitive Credit Agreement,
but consistent with this form of solvency certificate.

 

Annex III-1



--------------------------------------------------------------------------------

2. The incurrence of the obligations under the Credit Agreement and the
consummation of the other Transactions on the Closing Date (and after giving
effect to the application of the proceeds of the Loans), on a pro forma basis,
will not leave Company with property remaining in its hands constituting
“unreasonably small capital.” I understand that “unreasonably small capital”
depends upon the nature of the particular business or businesses conducted or to
be conducted, and I have reached my conclusion based on my current assumptions
regarding the needs and anticipated needs for capital of the businesses
conducted or anticipated to be conducted by Company in light of projected
financial statements and available credit capacity, which current assumption I
do not believe to be unreasonable in light of the circumstances applicable
thereto.

 

Annex III-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate in
such undersigned’s capacity as an officer of the Borrower, on behalf of the
Borrower, and not individually, as of the date first above written.

 

[BORROWER] By:  

 

  Name:   Title:

 

Signature Page to Solvency Certificate